




EXHIBIT 10.1


MEMBRANE MANUFACTURE AND SUPPLY TRANSITION AGREEMENT


This Membrane Manufacture and Supply Transition Agreement (this “Agreement”) is
entered into effective as of November 22, 2013 (the “Effective Date”), between
EMD Millipore Corporation (“EMD Millipore”), a Massachusetts corporation, with
its principal place of business at 290 Concord Road, Billerica, MA 01821, and
Entegris, Inc. (“Entegris”), a Delaware corporation, with its principal place of
business at 129 Concord Road, Billerica, MA 01821.


RECITALS


1.    The Parties entered into a Fourth Amended and Restated Membrane
Manufacture and Supply Agreement, dated as of January 13, 2011, (the “Fourth
Agreement”) which, among other things, provided for the continued manufacture of
certain ultrahigh molecular weight polyethylene membranes at the Premises that
are located in a portion of EMD Millipore’s Building “C” located at 80 Ashby
Road, Bedford, MA by Entegris for use and incorporation into Entegris products
and for the continued supply of such membranes for use and incorporation into
products of EMD Millipore.


2.    The Fourth Agreement addressed Entegris’ preliminary plans to move its
operations out of EMD Millipore’s facility in an orderly manner. Since the date
of the Fourth Agreement: (i) Entegris has purchased and commenced renovation and
facilitization of the Crosby Drive Plant; (ii) a significant increase in the
demand for such membranes has occurred and, related thereto, severe capacity
constraints have been encountered in the manufacturing process for such
membranes as conducted on the Premises, all of which require the Parties to
adjust the transition arrangements included in the Fourth Agreement and to add
enhanced provisions to effect a smooth transition of the manufacture and supply
of such membranes without disruption to the business relationship between them.


3.    Accordingly, the Parties wish to cancel and replace the Fourth Agreement
as of the Effective Date of this Agreement in order to implement revised
provisions relating to: (i) the occupancy of the Premises and the use of the
Equipment by Entegris to manufacture Flat Sheet UPE Membrane for incorporation
into Entegris Products and for the supply to EMD Millipore of EMD Millipore Flat
Sheet UPE Membrane for incorporation into EMD Millipore products until the
Manufacturing Transfer is complete; (ii) the qualification of Flat Sheet UPE
Membrane manufactured at the Crosby Drive Plant to be EMD Millipore Flat Sheet
UPE Membrane for supply to EMD Millipore and the subsequent transfer of the
manufacturing of Flat Sheet UPE Membrane from the Premises to the Crosby Drive
Plant; and (iii) the closure of the manufacturing of Flat Sheet UPE Membrane at
the Premises and the vacating of the Premises by Entegris in accordance with the
Terms of this Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements set forth below, the parties hereto agree as follows:


1.    Definitions
The following terms shall have the meanings assigned to them below whenever they
are used in this Agreement or any Exhibit or Attachment hereto. Terms defined
elsewhere in this Agreement shall have the meaning ascribed thereto at the
location of their definition. Except where the context otherwise requires, words
imparting the singular shall include the plural and vice versa, words denoting
any gender shall include all genders and words denoting persons shall include
bodies corporate and vice versa.
1.1.     “Ashby Rd. Plant” means the manufacturing facility owned by EMD
Millipore located at 80 Ashby Road, Bedford, MA in which the Premises are
located.
1.2.    “Crosby Drive Plant” means the manufacturing facility owned and being
renovated and facilitized by Entegris located at 9 Crosby Drive, Bedford, MA.




--------------------------------------------------------------------------------




1.3.    “Crosby Membrane” is defined in Section 6.3 below.
1.4.     “EMD Millipore Equipment” means the Equipment located on the Premises
and listed on Attachment 1 hereto which is currently used to manufacture Flat
Sheet UPE Membrane, all right title and interest to which is solely owned by EMD
Millipore.
1.5.    “EMD Millipore Field of Use” means: (i) the Biopharm Industry including
pharmaceutical/biotechnology and genetic engineering companies as well as
manufacturers of cosmetics medical devices, diagnostic products and clinical
analytical products; (ii) the Lab & Life Science Research Industry including
government, university and private research and testing analytical laboratories
for proteomic, genomic, microbiological and similar research and analysis as
well as for environmental research and analysis; and (iii) the Food & Beverage
Industry including companies that manufacture or process foods and beverages
including dairy products, beer, wine, juice and soft drink manufacturers and
bottled water companies.
1.6.    “EMD Millipore Flat Sheet UPE Membranes” means those five types of Flat
Sheet UPE Membranes listed on Exhibit A under the heading “1. EMD Millipore Flat
Sheet UPE Membranes” (whether manufactured at the Ashby Rd. Plant or the Crosby
Drive Plant) to be sold to EMD Millipore pursuant to Section 5 below.
1.7.    “Entegris Equipment” means the Equipment located on the Premises listed
on Attachment 2 hereto which is currently used by Entegris to manufacture Flat
Sheet UPE Membrane, all right title and interest to which is solely owned by
Entegris.
1.8.    “Equipment” means the EMD Millipore Equipment and the Entegris
Equipment, collectively.
1.9.    “Flat Sheet UPE Membranes” means the microporous membranes produced from
an ultrahigh molecular weight polyethylene material by a melt cast process in
rollstock form of typically less than 300 microns in sheet thickness listed on
Exhibit A to this Agreement including those designated on Exhibit A as “EMD
Millipore Flat Sheet UPE Membranes” and “Entegris Flat Sheet UPE Membranes” all
as heretofore produced at the Premises pursuant to the Fourth Agreement
immediately prior to the Effective Date and as may be developed or refined
thereafter.
1.10.    “Fourth Agreement” is defined in Recital 1 above.
1.11.    “Lease Terms” means the terms upon which the Premises are leased to
Entegris as provided in Section 2 hereof and as set forth in Exhibit B to this
Agreement.
1.12.    “Machines” is defined in Section 4.5 hereof.
1.13.    “Machine Hourly Rates” is defined in Section 4.5 hereof.
1.14.    “Manufacturing Transfer” is defined in Section 6.1 hereof.
1.15.    “Parties” means Entegris and EMD Millipore, collectively; “Party” means
either Entegris or EMD Millipore as the context requires.
1.16.    “Premises” means those portions of Buildings C, D and F of the Ashby
Rd. Plant leased to Entegris pursuant to Section 2 below and on Exhibit B
hereto.
1.17.    “Releases” shall mean any purchase orders or other documents of
purchase that EMD Millipore may place with Entegris for EMD Millipore Flat Sheet
UPE Membranes pursuant to Section 5 hereof.
1.18.    “Rent” is defined in Exhibit B hereto.
1.19.    “Specifications” shall mean the test specifications to which EMD
Millipore Flat Sheet UPE Membrane shall conform as heretofore used by the
Parties and as set forth in a document entitled “Entegris Test Specification
#0008393TS”, plus the applicable EMD Millipore Purchase Specifications,
excluding provisions regarding visual quality. Entegris Test Specification
#0008393TS shall provide the acceptance criteria for visual quality.
“Specifications” shall also refer, where applicable, to the Specifications for
membranes manufactured at the Crosby Drive Plant, which are functionally
equivalent to the products designated as “EMD Millipore Flat Sheet UPE
Membranes” as set forth on Exhibit A but will have different




--------------------------------------------------------------------------------




product numbers and other attributes appropriately adjusted for dimensional and
other differences between membranes produced at the Ashby Rd. Plant and those
produced at the Crosby Drive Plant. Entegris Test Specification #0008393TS will
be modified by mutual agreement of the Parties so as to apply to the functional
equivalent of EMD Millipore Flat Sheet UPE Membrane manufactured at the Crosby
Drive Plant.
1.20.    “Supplement” means the schedule of supplemental terms and conditions
specifying detailed provisions to implement the contractual commitments set
forth in this Agreement relating to membrane manufacturing operations and
membrane manufacturing process improvements which is attached as Exhibit C
hereto.
1.21.    The term “Target” when used to modify a date or a numerical quantity
means (i) a date by which the Parties reasonably anticipate that the indicated
activity can be completed through the use of commercially reasonable efforts and
(ii) a quantity which the Parties reasonably anticipate can be achieved through
the use of commercially reasonable efforts; provided that no Target date or
Target quantity specified in this Agreement shall constitute a binding
commitment.
1.22.    “Term” means the effective period of this Agreement commencing on the
Effective Date and ending on June 30, 2015, or until this Agreement is earlier
terminated or extended in accordance with Section 8 below. The Term is
sub-divided into two periods - the “Initial Period” which means the period from
the Effective Date through the date on which Entegris delivers to EMD Millipore
an aggregate of 1,500,000 linear feet of EMD Millipore Flat Sheet UPE Membrane
meeting the Specifications which has been accepted by EMD Millipore, calculated
on a cumulative basis to include all deliveries from January 1, 2013 through the
Effective Date together with all such EMD Millipore Flat Sheet UPE Membrane
delivered after the Effective Date; and the “Second Period” which means the
period from the end of the Initial Term through the end of the Term.


2.    Lease of the Premises
In order to enable Entegris to continue to manufacture Flat Sheet UPE Membranes
in the Premises upon the terms specified in Exhibit B hereto, and to operate the
same processes as used to manufacture Flat Sheet UPE Membranes prior to the
Effective Date both (i) for its own use and incorporation into Entegris products
for sale to its customers and (ii) for supply to EMD Millipore of EMD Millipore
Flat Sheet UPE Membrane as provided in this Agreement, EMD Millipore and
Entegris agree to the arrangements regarding Entegris’ lease of the Premises in
accordance with the Lease Terms set forth in Exhibit B hereto for the duration
of the Term of this Agreement.
2.1.    Rent for Occupancy of the Premises. Commencing on the Effective Date and
continuing through the Initial Period, Rent for occupancy and use of the
Premises shall be as set forth in Exhibit B hereto. During the Second Period the
Rent for occupancy and use of the Premises is subject to reduction in certain
circumstances in accordance with Exhibit B hereto.
2.2.    Access to the Premises and Other Facilities. Throughout the Term EMD
Millipore shall provide Entegris with full access to the Premises in accordance
with the Lease Terms. At any time during the Term, upon reasonable advance
notice by a Party, such Party’s authorized representatives shall be provided
access to the facilities of the other Party to audit or verify conformity with
applicable laws and regulations and mutually agreed to quality standards. During
the Term of this Agreement, EMD Millipore’s authorized representatives shall be
provided access to the Premises for the purpose of auditing or troubleshooting
(to be coordinated with Entegris) of technical problems with Flat Sheet UPE
Membranes or their manufacture. Also, EMD Millipore and Entegris customers
(subject to appropriate confidentiality obligations and on reasonable advance
notice, and for the purposes indicated above) shall be provided reasonable
access, respectively, to the Premises (during the Term) and to the Crosby Drive
Plant during the qualification process specified in Section 6.3 below and to any
areas of the Ashby Rd. Plant where the EMD Millipore Equipment is located and
used.


3.    Ownership and Use of the Equipment
3.1.    Ownership. For purposes of clarification, the parties acknowledge and
agree that:




--------------------------------------------------------------------------------




3.1.1.
EMD Millipore Equipment. All right, title and interest in and to any equipment
other than the Entegris Equipment used in the manufacture of Flat Sheet UPE
Membranes, including the EMD Millipore Equipment listed on Attachment 1 hereto,
currently used in such manufacture is solely owned by EMD Millipore.

3.1.2.
Entegris Equipment. All right, title and interest in and to the major equipment
listed on Attachment 2 hereto which is currently used in the manufacture of Flat
Sheet UPE Membranes, and which is currently located in the Premises, is solely
owned by Entegris.



3.2.    Support for Use of the Equipment; Rates. At all times during the Term,
EMD Millipore shall provide Entegris with access to and use of the EMD Millipore
Equipment, each as necessary for use in the manufacture of Flat Sheet UPE
Membranes and will provide a reasonable level of operational assistance and
general technical support and assistance in resolving technical problems in Flat
Sheet UPE Membrane manufacture all in accordance with the Supplement. EMD
Millipore shall be responsible for maintaining the EMD Millipore Equipment in
its current operational capability, and Entegris shall be responsible for
maintaining the Entegris Equipment in its current operational capability and
condition, in each case as specified in the Supplement, unless the parties agree
in writing during the Term to alter such maintenance responsibilities. To the
extent EMD Millipore provides extraordinary services to Entegris for
supervisory, operational assistance or technical support during the period from
the Effective Date through the Initial Period, such services will be charged in
accordance with the rate structure described in the Supplement. In the event
that Entegris grants EMD Millipore the option with respect to surplus Entegris
Equipment pursuant to Section 7.3 below or that EMD Millipore grants Entegris
the option with respect to surplus EMD Millipore Equipment pursuant to Section
7.4 below, the support provided for by Subsections 7.3.1 and 7.4.1 shall be
provided by the selling Party in the manner and at the rates provided in the
Supplement.


4.    Manufacture of Membranes
4.1.    Membrane Manufacturing Operations. EMD Millipore and Entegris agree that
manufacturing operations for Flat Sheet UPE Membrane during the Term shall be
carried out in accordance with this Section 4 and with the Supplement.


4.2.    Maintenance of Existing Capacity, etc. EMD Millipore and Entegris agree
that during the Term they shall maintain the capacity of the VMF-4 line and the
Film 1 Annealing line, in the case of EMD Millipore, and all relevant process
steps, in the case of Entegris, at least at the level in effect on the Effective
Date as specified in the Supplement and shall take no action, other than as may
be required by applicable regulatory requirements, to reduce such capacity. At
all times during the Term, Entegris agrees to generally schedule operations in
alignment with EMD Millipore’s plan for shutdown periods and holidays. However,
it is acknowledged and agreed that there will be times of high demand during the
Term where Entegris will be required to run the Entegris Equipment during these
shutdown periods. In such cases, EMD Millipore and Entegris will mutually agree
on a plan allowing for high utilization of the Entegris Equipment.


4.3.    Capacity Improvements. In addition to the commitments set forth in
Section 4.2 above and in order to alleviate the capacity constraints referred to
in Recital 2 above, EMD Millipore and Entegris agree to implement mutually
agreeable manufacturing process improvements for Flat Sheet UPE Membranes.
Entegris has proposed specific process changes to the operating methods for the
Film 1 Annealing Line to increase the speed of the throughput of Flat Sheet UPE
Membrane; EMD Millipore agrees to use its commercially reasonable efforts to
complete the qualification of Flat Sheet UPE Membrane generated by this changed
process by the Target date of March 31, 2014. In addition EMD Millipore agrees
to use its commercially reasonable efforts to discontinue the processing of
other membrane currently processed on the Film 1 Annealing Line by the Target
date of March 31, 2014 and to devote the Film 1 capacity created thereby to
Entegris for the manufacture of Flat Sheet UPE Membranes in accordance with the
Supplement. For its part, Entegris agrees to use its commercially reasonable
efforts to maintain and improve utilization of the NZE extraction processes used
to produce EMD Millipore Flat Sheet UPE Membranes, and to ensure




--------------------------------------------------------------------------------




that additional Film 1 Annealing Line capacity created pursuant to this Section
is fairly allocated between the manufacture of Entegris Flat Sheet UPE Membranes
and EMD Millipore Flat Sheet UPE Membranes as those terms are used on Exhibit A
hereto.


4.4.    Joint Know-How. In the event that any know-how results from or is
developed in the course of the manufacture of Flat Sheet UPE Membranes in the
Premises during the Term (including the use of EMD Millipore Equipment in such
manufacture), whether by employees of EMD Millipore, employees of Entegris or
jointly, such know-how shall be jointly owned by Entegris and EMD Millipore.
During the Term, EMD Millipore shall have rights to use such know-how in the EMD
Millipore Field of Use, and Entegris shall have rights to use such know-how in
all fields other than the EMD Millipore Field of Use and shall have the rights
to use such know-how to manufacture and supply EMD Millipore Flat Sheet UPE
Membrane to EMD Millipore hereunder. After the Term, such know-how shall
continue to be owned jointly without restriction.


4.5.    Machine Hourly Rates. The hourly rates (“Machine Hourly Rates”) for use
by Entegris of EMD Millipore’s VMF4 Line, Film 1 Annealing Line and Mix Room
equipment (the “Machines”), and the invoicing thereof, shall be as set forth in
this Section 4.5. Machine usage (including production and research and
development usage) shall be calculated in accordance with the Supplement.
Commencing on the Effective Date, the Machine Hourly Rates calculated as
provided in the Supplement shall be applicable from the Effective Date through
the Initial Period; provided, however, that commencing with the start of the
Second Period the Machine Hourly Rates for the Machines shall be reduced as set
forth in the Supplement. Machine Hourly Rates to Entegris are independent of EMD
Millipore production volumes on the Machines. EMD Millipore shall be entitled to
invoice Entegris monthly for Machine usage following the end of each month. The
Machine Hourly Rates used for the first two months of each calendar quarter
shall be the average Machine Hourly Rates that would apply for the budgeted use
of each Machine for such quarter, as calculated by EMD Millipore based on the
then most recent projections provided by Entegris pursuant to Subsection 5.4.2
hereof. The invoice for the third month of each calendar quarter shall be
adjusted to effect a “true up” to actual Machine usage by invoicing for the net
difference between the Machine Hourly Rate applicable to the actual hourly usage
of the Machine in question for the entire quarter multiplied times the actual
hours of usage of such Machine for the quarter less the amounts invoiced for
usage of such Machine for the first two months of the quarter. This “true up” is
so that Entegris effectively pays for all of a quarter’s hours at the Machine
Hourly Rates appropriate for those total hours.


4.6.    Impact of Capital Investment on Prices. Entegris shall be responsible
for funding required capital improvements to the Entegris Equipment for
production of Flat Sheet UPE Membranes. EMD Millipore shall be responsible for
funding required capital improvements to the EMD Millipore Equipment for
production of Flat Sheet UPE Membranes. To the extent that capital improvements
are required for the EMD Millipore Equipment used in the production of Flat
Sheet UPE Membranes designated on Exhibit A as Entegris Treated Flat Sheet UPE
Membranes, responsibility for funding that capital improvement shall be mutually
agreed upon in accordance with Section 1.7 of the Supplement. If one party funds
the purchase of additional equipment for use in manufacture of Flat Sheet UPE
Membranes at the Premises, that equipment shall be owned by the funding party.
Changes to the Equipment and the related impact on Machine Hourly Rates and
other charges under this Section 4 shall be approved, managed and reflected in
accordance with the Supplement.


5.    Supply of Membranes
5.1.    Sale of Membrane. During the Term but subject to: (i) EMD Millipore
fulfilling its commitment to maintain the capacity of the Film 1 Annealing Line
as specified in Section 4.2 above; (ii) and any new or changed restrictions
imposed by the applicable air emission permit(s) for the Premises; Entegris
agrees to use commercially reasonable efforts to manufacture and sell to EMD
Millipore and EMD Millipore agrees to use commercially reasonable efforts to
purchase and issue Releases for the following Target quantities of EMD Millipore
Flat Sheet UPE Membranes from Entegris during the Term a rolling four-week
average




--------------------------------------------------------------------------------




Target quantity of 23,000 linear feet per week or at the rate of a Target
quantity of 300,000 linear feet per quarter.


5.2.    Terms of Sale. Unless otherwise agreed by both parties in writing, this
Agreement applies to all Releases placed by EMD Millipore with Entegris for EMD
Millipore Flat Sheet UPE Membrane during the Term. The terms and conditions of
this Agreement shall apply to any Release, whether or not this Agreement or its
terms and conditions are expressly referenced in the Release. All EMD Millipore
Flat Sheet UPE Membrane shall be tested, inspected and packaged for delivery by
Entegris as mutually agreed by the Parties. Except as set forth above, in
Section 5.4 hereof and in the Supplement, EMD Millipore shall have no minimum or
maximum per order requirements.


5.3.    Priority. Unless otherwise agreed by both parties in writing for a
specific transaction, no inconsistent or additional term or condition in any
Release, or in any acknowledgment, invoice or other document issued by Entegris
or by EMD Millipore, shall be applicable to a transaction within the scope of
this Agreement. Both parties specifically agree that any terms and conditions in
any such documents which are in any way inconsistent with this Agreement shall
be inapplicable, and the terms of this Agreement shall govern.


5.4.    Forecasts and Releases. EMD Millipore will provide Entegris with a
rolling one-year forecast of its demand for EMD Millipore Flat Sheet UPE
Membranes hereunder, by calendar quarter (a “One-Year Forecast”), which will be
updated on a quarterly basis, at least thirty (30) days prior to the start of
each calendar quarter. The first One-Year Forecast shall be delivered to
Entegris no later than the thirtieth (30th) day following the Effective Date.
The sub-forecast for the first three (3) months within any One-Year Forecast
shall be referred to as a “3 Month Forecast”. EMD Millipore must provide
Releases for delivery, during the three (3) months covered by any 3 Month
Forecast, of EMD Millipore Flat Sheet UPE Membranes in at least those quantities
set forth in such 3 Month Forecast. Except for such semi binding nature of the 3
Month Forecasts as described more specifically in Subsection 5.4.2 below, the
One-Year Forecasts will be used for planning purposes only and are not binding.
Entegris will ship EMD Millipore Flat Sheet UPE Membranes so as to arrive on the
delivery date set forth in a Release, provided that the delivery date set forth
in such Release is not less than the applicable mutually agreed upon lead times
following the date Entegris receives such Release and provided, further that the
quantities set forth in such Release, together with those in all other Releases
calling for delivery during the same quarter, are not greater than the lesser of
the quantities applicable to the period in question as provided in Section 5.1
above or in the applicable 3 Month Forecast. For any Releases calling for
quantities that are less than the Target quantity provided in Section 5.1 above
but greater than the quantities provided in such 3 Month Forecast, Entegris
shall use commercially reasonable efforts to deliver such quantities within
ninety (90 ) days following the date Entegris receives such Release or as soon
as practicable thereafter.
5.4.1.
EMD Millipore shall be entitled to reduce the amount specified in a 3 Month
Forecast without penalty or other charge if the written change notice is
received by Entegris prior to the requested lot of EMD Millipore Flat Sheet UPE
Membrane being extruded.

5.4.2
Within ten (10) days after receipt of each One Year Forecast, Entegris will
provide a non-binding, good faith projection of its Flat Sheet UPE Membrane
manufacturing volume (broken down between EMD Millipore Flat Sheet UPE Membrane,
Entegris Flat Sheet UPE Membrane and Entegris Treated Flat Sheet UPE Membrane),
by calendar quarter, for the upcoming four calendar quarters. This information
will be used by EMD Millipore for budgeting of resources and revenue, and for
the determination of budgeted Machine Hourly Rates for purposes of Section 4.5.



5.5.    Membrane Prices. Commencing on the Effective Date the prices for EMD
Millipore Flat Sheet UPE Membranes to EMD Millipore produced at the Premises
shall be as provided in accordance with Exhibit A hereto. The price for Flat
Sheet UPE Membranes produced at the Crosby Drive Plant (other than the rolls for
Feasibility Evaluation and Operational Qualification as described in Section 6.3
below) shall be as provided on Exhibit A hereto for the Term. The Parties
acknowledge that all EMD Millipore Flat Sheet UPE Membranes will be produced at
the Crosby Drive Plant after the Term pursuant to a separate Membrane




--------------------------------------------------------------------------------




Supply Agreement. Delivery terms for all EMD Millipore Flat Sheet UPE Membranes
delivered to EMD Millipore hereunder will be FOB 80 Ashby Road, Bedford, MA.
5.5.1.
Payment of Invoices. All amounts payable by either Party to the other pursuant
to this Agreement, except for amounts payable as Rent, shall be payable within
forty-five (45) days following the later of (i) receipt of EMD Millipore Flat
Sheet UPE Membranes ordered hereunder, performance of services or Machine usage,
and (ii) receipt of invoice. All payments shall be made in U.S. Dollars. Any
late payments shall be subject to interest at a rate of three percent (3%) per
annum.



5.6.    Membrane Warranty. Entegris warrants to EMD Millipore that:
(i)
All EMD Millipore Flat Sheet UPE Membranes supplied hereunder shall conform to
the Specifications, as such Specifications may be amended by mutual agreement of
the Parties;



(ii)
Subject to the tolerances set forth in Entegris Test Specification #0008393TS
relating to visual quality, all EMD Millipore Flat Sheet UPE Membranes supplied
hereunder shall be free of defects in materials and workmanship; and



(iii)
Entegris will abide by all applicable laws and regulations in manufacturing and
supplying EMD Millipore Flat Sheet UPE Membranes pursuant to this Agreement.



5.6.2.
In the event of a breach of the foregoing warranties, the Entegris’ sole
obligation to EMD Millipore shall be to replace, if possible through the use of
commercially reasonable efforts, any non-conforming EMD Millipore UPE Flat Sheet
Membranes; if such replacement is not possible, then Entegris shall refund the
purchase price for any non-conforming EMD Millipore UPE Flat Sheet Membranes.



5.6.3.
ENTEGRIS MAKES NO OTHER WARRANTY, EXPRESSED OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
FURTHERMORE, ENTEGRIS SHALL NOT BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL
OR ANY OTHER INDIRECT DAMAGES RESULTING FROM ECONOMIC LOSS OR PROPERTY DAMAGE
SUSTAINED BY EMD MILLIPORE FROM THE USE OF THE EMD MILLIPORE FLAT SHEET UPE
MEMBRANES.



5.6.4.
Entegris agrees to indemnify and hold harmless EMD Millipore from and against
any claim or legal action by a third party against it (including reasonable
attorneys’ fees associated therewith) based on damages incurred as a result of
property damages, personal injury or death, to the proportionate extent arising
from a breach of any of the above warranties of Entegris.



5.6.5.
Without limiting any other rights or remedies that EMD Millipore may have, if
EMD Millipore determines that delivered EMD Millipore Flat Sheet UPE Membranes
do not conform to the Specifications for such EMD Millipore Flat Sheet UPE
Membranes, then EMD Millipore may reject or withdraw its acceptance thereof and
shall notify Entegris in writing of such nonconformity or error within thirty
(30) days following receipt of such EMD Millipore Flat Sheet UPE Membranes. EMD
Millipore may subject any EMD Millipore Flat Sheet UPE Membrane to internal
testing for purposes of determining conformity to Specifications. Entegris shall
have fifteen (15) days following receipt of written notice of nonconformity or
error to replace nonconforming EMD Millipore Flat Sheet UPE Membranes at the
expense of Entegris. If so directed by Entegris, EMD Millipore shall return
nonconforming EMD Millipore Flat Sheet UPE Membranes to Entegris’ manufacturing
facilities, at Entegris’ expense and using such carrier and such delivery dates
and terms as Entegris shall reasonably specify.



5.6.6.
The Parties agree to have their representatives meet at least once every three
(3) months (unless otherwise agreed) to review compliance with the
manufacturing, specifications, product quality, forecasting and delivery terms
set forth in this Agreement, and to agree on any necessary corrective actions or
modifications to the Supplement as then in effect.





--------------------------------------------------------------------------------






6.    Transition of Manufacturing.
6.1.    Purpose of Transition. Entegris has heretofore been supplying EMD
Millipore with EMD Millipore Flat Sheet UPE Membrane manufactured by Entegris at
the Premises in accordance with the Fourth Agreement. The Parties hereby agree
that Entegris will transfer its membrane manufacturing operations currently
conducted in the Premises to the Crosby Drive Plant in an orderly manner (the
“Manufacturing Transfer”) during the Term. It is the intent of the Parties that
this Agreement establish the terms and conditions pursuant to which: (i) EMD
Millipore Flat Sheet UPE Membrane manufactured at the Crosby Drive Plant will be
qualified by EMD Millipore; (ii) the supply of EMD Millipore Flat Sheet UPE
Membrane will be transferred to the Crosby Drive Plant by Entegris; and (iii)
the Premises will thereupon be closed by the Parties in accordance with their
respective responsibilities under the Lease Terms. The Parties agree to use
commercially reasonable efforts to assure the smooth transition of the
manufacturing process for Flat Sheet UPE Membrane to the Crosby Drive Plant, in
the case of Entegris and to qualify EMD Millipore Flat Sheet UPE Membrane
manufactured at the Crosby Drive Plant, in the case of EMD Millipore. Entegris
agrees that, pending the completion of the qualification of EMD Millipore Flat
Sheet UPE Membrane manufactured at the Crosby Drive Plant, it shall use
commercially reasonable efforts to continue to supply EMD Millipore with EMD
Millipore Flat Sheet UPE Membrane manufactured at the Premises in accordance
with the provisions of this Agreement.


6.2.    Timing of Manufacturing Transfer. The Parties acknowledge that Entegris
has heretofore given EMD Millipore the “Move Notice” under the Fourth Agreement.
Upon completion of the renovation and facilitization of the Crosby Drive Plant
and the development of Flat Sheet UPE Membrane manufacturing capability at the
Crosby Drive Plant, Entegris agrees to initiate and use commercially reasonable
efforts to prosecute the qualification process specified in Section 6.3 below.
EMD Millipore agrees to use commercially reasonable efforts to prosecute and
complete such qualification process within fifteen (15) months following the
last delivery to EMD Millipore of performance qualification samples of Crosby
Membrane in accordance with Section 6.3(iii) below. Upon successful completion
of such qualification process, Entegris agrees to undertake the supply and EMD
Millipore agrees to accept deliveries of EMD Millipore Flat Sheet UPE Membrane
manufactured at the Crosby Drive Plant in accordance with separate supply
arrangements. The Parties agree to thereafter initiate the closure of the
Premises in accordance with the Lease Terms. Entegris agrees to use commercially
reasonable efforts to complete the Manufacturing Transfer and to have vacated
the Premises no later than the end of the Term. Entegris further agrees to
consult with EMD Millipore concerning the schedule for and progress of the
Manufacturing Transfer and vacation of the Premises. Notwithstanding the
foregoing, the operation of the Premises may be extended to a date not later
than December 31, 2015, pursuant to mutually agreed upon terms in order to
assure adequate capacity to supply Flat Sheet UPE Membrane and/or EMD Millipore
Flat Sheet UPE Membrane from a qualified manufacturing operation.


6.3.    Qualification. The Parties recognize that the qualification of the EMD
Millipore Flat Sheet UPE Membranes manufactured at the Crosby Drive Plant
(“Crosby Membrane”) is a critical precondition to the Manufacturing Transfer,
the supply of Crosby Membrane to meet EMD Millipore’s requirements for EMD
Millipore Flat Sheet UPE Membrane and the closure of the Premises. EMD Millipore
and Entegris agree to work together in good faith to facilitate such
qualification in a timely and expeditious manner in accordance with Exhibit D.
The parties contemplate that the qualification process shall be comprised of
three stages:
(i)
Feasibility Evaluation pursuant to which Entegris will provide four (4) rolls of
feasibility sample UPDP type Crosby Membrane and four (4) rolls of feasibility
sample UPHP type Crosby Membrane to EMD Millipore free of charge and EMD
Millipore will undertake the testing and evaluation of these feasibility samples
of Crosby Membrane in accordance with the validation and qualification testing
protocols referred to under the heading “1. Feasibility Evaluation Stage” on
Exhibit D hereto and will promptly provide Entegris with the test results, data
and other technical information yielded by such testing by the Target specified
in such section of Exhibit D, or sooner if reasonably possible. In the event
that EMD Millipore requires additional quantities of feasibility sample Crosby





--------------------------------------------------------------------------------




Membrane, it shall purchase such additional quantities at the prices as provided
in accordance with Exhibit A hereto; EMD Millipore will provide Entegris with
regular updates concerning the testing of the feasibility samples and will
notify Entegris in writing when the Feasibility Evaluation is complete;
(ii)
Operational Qualification during which Entegris will provide to EMD Millipore
operational qualification samples of UPDP type Crosby Membrane and operational
qualification samples of UPHP type Crosby Membrane in each of the four
Specification range conditions specified under the heading “2. Operational
Qualification Stage” on Exhibit D hereto. EMD Millipore will undertake the
testing and evaluation of these operational samples of Crosby Membrane in
accordance with the validation and qualification testing protocols referred to
under the heading “2. Operational Qualification Stage” on Exhibit D hereto and
will use commercially reasonable efforts to promptly provide Entegris with the
test results, data and other technical information yielded by such testing by
the Target date specified in such section of Exhibit D. Up to 32 rolls of
operational qualification samples of Crosby Membrane will be provided free of
charge. In the event that EMD Millipore requires additional quantities of
operational qualification sample Crosby Membrane, it shall purchase such
additional quantities at the prices as provided in accordance with Exhibit A
hereto; EMD Millipore will provide Entegris with regular updates concerning the
testing of the operational qualification samples and will notify Entegris in
writing when the Operational Qualification is complete;

(iii)
Performance Qualification during which Entegris will supply and EMD Millipore
agrees to purchase performance qualification samples of UPDP type Crosby
Membrane and UPHP type Crosby Membrane as specified under the heading “3.
Performance Qualification” on Exhibit D for testing and evaluation by EMD
Millipore in accordance with the validation and qualification testing protocols
referred to under the heading “3. Performance Qualification” on Exhibit D. The
purchase price for such performance qualification samples of Crosby Membrane
shall be as provided in accordance with Exhibit A hereto. If these tests confirm
that these performance samples of Crosby Membrane meet the Specifications, they
shall be deemed to be accepted by EMD Millipore as finished EMD Millipore Flat
Sheet UPE Membrane; and

(iv)
Notice of Qualification Completion. If EMD Millipore’s tests confirm that the
performance qualification samples of Crosby Membrane meet the Specifications,
then EMD Millipore will notify Entegris in writing that Performance
Qualification is complete in accordance with section 3. Performance
Qualification” on Exhibit D. The Parties shall then by mutual agreement
establish a schedule for the beginning of commercial supply from the Crosby
Drive Plant, and the termination of supply of EMD Millipore Flat Sheet UPE
Membranes from the Ashby Rd. Plant .



Entegris agrees that all such Feasibility and Operational and Performance
qualification rolls of Crosby Membrane provided to EMD Millipore by Entegris
will meet the Specifications as in effect on the Effective Date. The Parties
agree that they shall diligently undertake all additional qualification actions
referred to on Exhibit D hereto.


6.4.    No Supply Disruption. Notwithstanding the Manufacturing Transfer,
Entegris will use commercially reasonable efforts to continue to meet its supply
obligations to EMD Millipore under Section 5.1 of this Agreement of any EMD
Millipore Flat Sheet UPE Membranes from a manufacturing process qualified by EMD
Millipore. It is the expectation of the Parties that, once Flat Sheet UPE
Membrane is being manufactured at the Crosby Drive Plant, Entegris will produce
EMD Millipore Flat Sheet UPE Membranes from both the Premises and the Crosby
Drive Plant, at the prices calculated in accordance with Exhibit A, until the
earlier of: (i) completion of the fifteen (15) month qualification process set
forth in Section 6.3 above for the Crosby Membrane or (ii) the end of the Term
or as may be otherwise agreed by the Parties.


6.5.    No VMF4 Disruption. Notwithstanding the Manufacturing Transfer, EMD
Millipore will at all times during the Term continue to meet its obligations to
Entegris under this Agreement to provide hydrophilization of Flat Sheet UPE
Membranes on its VMF4 Line at the same level as on the Effective Date.




--------------------------------------------------------------------------------






7.
END OF TERM ARRANGEMENTS

7.1.    End of Term Arrangements for the Premises. Unless otherwise agreed by
the Parties, Entegris shall vacate the Premises in accordance with the Lease
Terms. Entegris will bear all costs of dismantling, packaging, freight,
shipping, installation, testing and requalification of all Entegris Equipment to
be removed from the Premises.


7.2.    End of Term Arrangements for Entegris Equipment. Entegris shall remove
and transport, at its own expense, the Entegris Equipment (subject to the
consummation of any sale pursuant to any option to purchase certain items of
such Entegris Equipment as specifically set forth in Section 7.3 below) from the
Premises to a location of its choice within one-hundred eighty (180) days
following the early termination of the Term, but in no event later than the
extension date specified in Section 8.1 below. Entegris shall use its best
efforts to avoid or minimize damage to the Premises or to any other part of the
Ashby Rd. Plant from such removal, and shall promptly reimburse EMD Millipore
for its reasonable and actual costs of making any necessary repairs to any
damage, to the extent caused by Entegris or its agents or representatives in the
process of removing the Entegris Equipment from the Premises or any other parts
of the Ashby Rd. Plant.


7.3.    End of Term Arrangements for Surplus Entegris Equipment. Following the
expiration or earlier termination of the Term, Entegris agrees, in the event
that during the Term Entegris determines, in its sole discretion, that the
Extrusion Line and/or one NZE Extractor are surplus and are to be disposed of,
then Entegris agrees to grant EMD Millipore an option to purchase, prior to or
at the termination of this Agreement, at their then current book values and on
such other reasonable terms as the Parties may agree, such surplus Extrusion
Line and/or NZE Extractor. Upon consummation of any such sale transaction,
Entegris agrees to leave in their then current locations at the Premises, the
surplus Extrusion Line and/or NZE Extractor purchased hereunder, as the case may
be. Entegris agrees to notify EMD Millipore if it is granting EMD Millipore such
an option, at least six (6) months prior to the termination of this Agreement.
7.3.1.
In the event that the parties consummate a sale of any equipment deemed to be
surplus by Entegris as specified above, Entegris agrees to provide EMD Millipore
with the know-how (including copies of all pertinent documentation) and a
reasonable amount of transition assistance relating to the design,
specifications, functionality, operation and maintenance of such equipment, or
otherwise necessary or useful for EMD Millipore to be able to continue the
manufacturing process for EMD Millipore Flat Sheet UPE Membrane immediately upon
the termination of this Agreement, so as to be able to make or have made EMD
Millipore Flat Sheet UPE Membrane in the same process and of the same quality as
made and supplied under this Agreement. All Entegris transition assistance time
shall be charged to EMD Millipore at the rates per person-hour calculated in
accordance with Section 3.2 above.



7.4.    End of Term Arrangements for Surplus EMD Millipore Equipment. Following
the expiration or earlier termination of the Term of this Agreement, EMD
Millipore agrees in the event that it determines during the Term of this
Agreement, in its sole discretion, that the VMF4 Line and/or the Film 1 Line are
surplus and are to be disposed of, then EMD Millipore agrees to grant Entegris
an option to purchase, prior to or at the termination of this Agreement, at
their then current book values and at such other reasonable terms as the Parties
may agree, such surplus VMF4 Line and/or the Film 1 Line. Upon consummation of
any such sale transaction, Entegris shall remove and transport, at its own
expense, any such purchased surplus equipment from the Premises to a location of
its choice within one-hundred eighty (180) days following the expiration or
early termination of the Term. Entegris shall use its best efforts to avoid or
minimize damage to the Premises or to any other part of the Ashby Rd. Plant from
such removal, and shall promptly reimburse EMD Millipore for its reasonable and
actual costs of making any necessary repairs to any damage to the extent caused
by Entegris or its agents or representatives in the process of removing such
purchased surplus equipment from the Premises or any other parts of the Ashby
Rd. Plant. EMD Millipore agrees to




--------------------------------------------------------------------------------




notify Entegris if it is granting Entegris such an option, at least six (6)
months prior to the termination of this Agreement.
7.4.1.
EMD Millipore shall provide Entegris with know-how (including copies of all
pertinent documentation) and a reasonable amount of transition assistance
relating to the design, specifications, functionality, operation and maintenance
of the EMD Millipore Equipment, such that Entegris can make or have made, and
operate and maintain, equipment substantially equivalent or comparable to the
EMD Millipore Equipment, or successfully outsource the functions performed by
the EMD Millipore Equipment, in the manufacture of Flat Sheet UPE Membranes. All
EMD Millipore transition assistance shall be charged to Entegris at the rates
per person-hour calculated in accordance with Section 3.2 above.



8.
Term and Termination

8.1.    Term. The Term of this Agreement shall begin on the Effective Date and
continue thereafter until June 30, 2015 or until earlier termination in
accordance with Section 8.2, unless extended by mutual agreement of the Parties
to December 31, 2015 or such other date as may be agreed by the Parties. Any
Release issued by EMD Millipore before the effective date of termination and in
accordance with Section 5.4 hereof shall be fulfilled by Entegris.


8.2.    Termination. Either Party may terminate this Agreement prior to June 30,
2015 without prejudice to any rights or liabilities accruing up to the date of
termination:
8.2.1
in the event of a material breach by the other Party of any of the terms and
conditions of this Agreement, by giving the breaching Party written notice of
such breach, provided that such breach shall not have been cured within one
hundred twenty (120 ) days following such notice; or,

8.2.2
immediately, by written notice thereof, if any of the following events or an
event analogous thereto occurs:

a.
an adjudication has been made that the other party is bankrupt or insolvent;

b.
the other Party has made a filing to initiate bankruptcy proceedings or has had
such proceedings filed against it, except as part of a bona fide scheme for
reorganization;

c.
a receiver has been appointed for all or substantially all of the property of
the other Party;

d.
the other Party has assigned or attempted to assign this Agreement for the
benefit of its creditors; or

e.
the other Party has begun any proceeding for the liquidation or winding up of
its business affairs.



8.3.    Termination Upon Completion of Qualification/Survivability of
Provisions. Upon the completion of the qualification of the Crosby Membrane, the
Manufacturing Transfer, the closure of manufacturing at the Premises and the
vacating of the Premises by Entegris, the Term shall terminate and this
Agreement shall thereafter be of no further force or effect, provided, however,
that the provisions of the following Sections shall continue in effect
thereafter as provided therein or for such period as may be necessary for
performance of such provisions with respect to events occurring prior to such
expiration or termination: Section 4.4 (Joint Know-How), Section 5.6 (Membrane
Warranty), Section 7 (End of Term Arrangements), Section 8.3 (re Survivability),
Section 9.3 (Confidentiality), and Section 9.4 (Indemnification), and 11
(General).


9.
Special Covenants





--------------------------------------------------------------------------------




9.1.    Non Compete From the Effective Date through March 31, 2014, the Parties
agree that the following non-compete provisions shall continue to apply; after
March 31, 2014 the provisions of this Section 9.1 shall expire and shall be of
no further force or effect.
9.1.1.
By EMD Millipore. EMD Millipore agrees that neither it nor any of its Affiliated
Companies will (i) sell outside of the EMD Millipore Field of Use any Flat Sheet
UPE Membranes, or (ii) sell any Flat Sheet UPE Membranes to any distributor, OEM
manufacturer or other third party that has rights to, or that EMD Millipore or
any such Affiliated Company has reason to believe will, resell such Flat Sheet
UPE Membranes outside of the Millipore Field of Use or sell other products which
include Flat Sheet UPE Membranes as materials or components outside of the
Millipore Field of Use.

9.1.2.
By Entegris - In the EMD Millipore Field of Use. Entegris agrees that neither it
nor any of its Affiliated Companies will (i) sell into the EMD Millipore Field
of Use any Flat Sheet UPE Membranes, or (ii) sell any Flat Sheet UPE Membranes
to any distributor, OEM manufacturer or other third party that has rights to, or
that Entegris or any such Affiliated Company has reason to believe will, resell
such Flat Sheet UPE Membranes into the EMD Millipore Field of Use or sell other
products which include Flat Sheet UPE Membranes as materials or components into
the Millipore Field of Use.

9.1.3.
By Entegris - Outside the Entegris Core Business. Entegris agrees that neither
it nor any of its Affiliated Companies will (i) sell outside of the “Entegris
Core Business” (as defined in Subsection 9.1.4 below) any of the Flat Sheet UPE
Membranes designated on Exhibit A as Entegris Treated Flat Sheet UPE Membranes
or any device or other product into which include such Entegris Treated Flat
Sheet UPE Membranes or (ii) sell any of the Flat Sheet UPE Membranes designated
on Exhibit A as Entegris Treated Flat Sheet UPE Membranes or any device or other
product into which include such Entegris Treated Flat Sheet UPE Membranes to any
distributor, OEM manufacturer or other third party that has rights to, or that
Entegris or any such Affiliated Company has reason to believe will, resell such
Entegris Treated Flat Sheet UPE Membranes or any such device or other product
outside of such Entegris Core Business or sell other products which include such
Entegris Treated Flat Sheet UPE Membranes as materials or components outside of
such Entegris Core Business

9.1.4.
“Entegris Core Business” shall mean: (i) the IC Manufacturing Industry including
companies that manufacture integrated circuits, semiconductors, semiconductor
chips and other microelectronics components, flat panel displays, solar cells
and fiber optic cables, optical coatings, coated optical lenses and coated
optical fibers; (ii) the IC OEM Equip & Materials Mfg. Industry including
companies that manufacture equipment for the fabrication and processing of
semiconductors and integrated circuits for sale to companies in the IC
Manufacturing Industry as well as companies that integrate a number of
components into subsystems sold to OEM equipment manufacturers for incorporation
into semiconductor fabrication equipment, as well as companies that manufacture,
process and supply liquids, gases, conductive materials and other advanced
materials to the IC Manufacturing Industry and which provide products and
systems to purify, monitor and control atmospheric conditions in clean room
manufacturing environments of the IC Manufacturing Industry; and (iii) the IC
Research Laboratory Industry including university, governmental and commercial
laboratories and research operations that research and/or develop innovations in
the structure and composition of integrated circuits, the processes and
materials used to manufacture integrated circuits and new forms of integrated
circuits.



9.2.    Exclusivity. This Section 9.2 shall take effect as of March 31, 2014.
Entegris agrees that: (i) EMD Millipore shall have the Exclusive right (even as
to Entegris) to sell the EMD Millipore Flat Sheet UPE Membranes when used as a
substrate for membrane chromatography products or tangential flow
ultrafiltration products into the EMD Millipore Field of Use, and (ii) EMD
Millipore shall have the Non-Exclusive right to sell the EMD Millipore Flat
Sheet UPE Membranes when used as direct filtration media in a product sold into
the EMD Millipore Field of Use. The exclusive and non-exclusive rights granted
hereunder shall also apply to any distributor, OEM manufacturer or other third
party which EMD Millipore has appointed by written agreement to resell the EMD
Millipore Flat Sheet UPE Membranes for such uses into the EMD Millipore Field of
Use. EMD Millipore agrees that Entegris reserves the Exclusive right to sell
Flat Sheet




--------------------------------------------------------------------------------




UPE Membranes outside of the EMD Millipore Field of Use. The rights reserved
hereunder shall also apply to any distributor, OEM manufacturer or other third
party which Entegris has appointed by written agreement to resell such Flat
Sheet UPE Membranes outside of the EMD Millipore Field of Use. EMD Millipore
shall at all times during and after the Term remain free and without restriction
to manufacture, market, use for its own purposes and/or sell any UPE membrane
that EMD Millipore manufactures itself or purchases from a source other than
Entegris, provided, however, that the exclusive rights granted EMD Millipore
pursuant to clause (i) above shall continue in effect during the Term only so
long as EMD Millipore continues to purchase not less than 90% of its
requirements for Flat Sheet UPE Membrane from Entegris. After the termination or
expiration of the Term, or the termination of EMD Millipore’s exclusive rights
pursuant to the preceding sentence, Entegris shall be free to manufacture,
market, use for its own purposes and/or sell any Flat Sheet UPE Membrane that
Entegris manufactures itself or purchases in either case free of the
restrictions imposed by this Section 9.2.


9.3.    Confidential Information. For the purpose of this Agreement the term
"Confidential Information" means information which is not otherwise in the
public domain and of which the owner actively undertakes to restrict or control
the disclosure to persons or entities other than EMD Millipore or Entegris or
their Subsidiaries in a manner reasonably intended to maintain its
confidentiality, and which: (i) the Party owning or disclosing Confidential
Information (“Disclosing Party”) disclosed to the non-owning Party or recipient
of the Confidential Information (“Receiving Party”) or the Receiving Party had
access to on or before March 31, 2001; (ii) is contained in or referred to by
this Agreement or any exhibit or attachment hereto and is known to or in the
possession of the Receiving Party as of the Effective Date; or (iii) is
disclosed to the Receiving Party pursuant to this Agreement during the Term (the
“Disclosure Period”). Confidential Information may include information relating
to, by way of example, research, products, services, customers, markets,
software, developments, inventions, manufacturing processes, designs, drawings,
engineering, marketing or finances, and may be in writing, disclosed orally or
learned by inspection of computer programming code, equipment or facilities.
Confidential Information of third parties that is known to, in the possession of
or acquired by a Receiving Party pursuant to a relationship with the Disclosing
Party shall be deemed to be the Disclosing Party's Confidential Information for
purposes of this Section 9.3.
9.3.1.
Highly Confidential Information means Confidential Information that is technical
know-how and trade secrets relating to: (i) information relating to
manufacturing processes or procedures with respect to devices or other products
that are commercially released or for which substantial steps have been taken
towards commercialization as of the Effective Date; (ii) information generated
by research and development activities; (iii) chemical and other scientific
formulae used for the manufacture or treatment of membranes or other separations
media or of devices or other products that are commercially released or for
which substantial steps have been taken towards commercialization as of the
Effective Date; or (iv) any other information which EMD Millipore and Entegris
agree is Highly Confidential hereunder.

9.3.2.
Exclusions from Confidential Information. Notwithstanding the foregoing
provisions of this Section 9.3, Confidential Information shall exclude
information that: (i) was in the Receiving Party's possession before receipt
from the Disclosing Party and obtained from a source other than the Disclosing
Party and other than through the prior relationship of the Disclosing Party and
the Receiving Party before March 31, 2001; (ii) is or becomes a matter of public
knowledge through no fault of the Receiving Party; (iii) is rightfully received
by the Receiving Party from a third party without a duty of confidentiality;
(iv) is disclosed by the Disclosing Party to a third party without a duty of
confidentiality on such third party; (v) is independently developed by the
Receiving Party; or (vi) is publicly disclosed by the Receiving Party with the
Disclosing Party's prior written approval.



9.3.3.
Confidentiality and Non-Use Obligations. During the Confidentiality Period (as
defined in Subsection 9.3.4 below), the Receiving Party shall: (i) protect the
Confidential Information of the Disclosing Party by using the same degree of
care, but no less than a reasonable degree of care, to prevent the unauthorized
use, dissemination, or publication of the Confidential Information as Receiving
Party uses to protect its own confidential information of a like nature, (ii)
not use such Confidential Information in violation of any use restriction
herein, and (iii) not disclose such





--------------------------------------------------------------------------------




Confidential Information to any third party, except as expressly permitted under
this Agreement or in any other agreements entered into between the parties in
writing, without prior written consent of the Disclosing Party.


9.3.4.
Duration of Confidentiality Obligations. The confidentiality obligations
provided for in this Section 9.2 shall continue in effect for the following
periods (the “Confidentiality Period”): (i) with respect to Confidential
Information that is not Highly Confidential Information, for a period of five
(5) years following either (A) the Effective Date with respect to Confidential
Information of the Disclosing Party that is known to or in the possession of the
Receiving Party as of the Effective Date or (B) the date of disclosure with
respect to Confidential Information that was or will be disclosed by the
Disclosing Party to the Receiving Party after the Effective Date but before the
expiration of the Disclosure Period (as defined in clause (iii) of Section 9.2
above); and (ii) with respect to Highly Confidential Information, in perpetuity.
The obligations set forth in this Section 9.3 shall survive any termination of
this Agreement.

 
9.3.5.
Compelled Disclosure. If the Receiving Party or any of its respective
Subsidiaries believes that it (i) is legally obligated to disclose, or (ii) will
be compelled by a court or other authority of competent jurisdiction to
disclose, Confidential Information of the Disclosing Party, it shall give the
Disclosing Party prompt written notice so that the Disclosing Party may take
steps to oppose such disclosure and cooperate with the Disclosing Party in its
attempts to oppose such disclosure. If the Receiving Party complies with the
preceding sentence, it shall not be prohibited from complying with such
requirement to disclose, but shall take all reasonable steps to make such
disclosure subject to a suitable protective order or otherwise to prevent
unrestricted or public disclosure.



9.3.6.
No Restriction on Disclosing Party. Nothing in this Section 9.2 shall restrict
the Disclosing Party from using, disclosing, or disseminating its own
Confidential Information in any way.



9.4.    Indemnification. Each Party agrees to indemnify and hold the other Party
harmless from and against any claim or legal action by a third party against
such Party (including reasonable attorneys’ fees associated therewith) based on
damages incurred as a result of property damages, personal injury or death, to
the proportionate extent arising from a breach of any of the provisions of this
Agreement.


9.5.    Insurance. Each Party agrees to procure and maintain, at all times
during the Term, product liability insurance with respect to the products and
services supplied by it hereunder (Broad Form Vendor’s Endorsement) and
contractual liability coverage, with the minimum limits of $5,000,000 (Five
Million Dollars). Each Party shall, upon request by the other Party, furnish to
the Party a certificate of insurance evidencing the foregoing coverage and
limits. The insurance provider shall not be changed without providing the Party
with ten (10) days’ prior written notice.


10.    Dispute Resolution
10.1.    Discussion of Parties. In the event of a dispute between the Parties
arising out of or related to this Agreement (the "Dispute"), a Party seeking to
resolve the Dispute shall give written notice to the other Party, describing
briefly the nature of the Dispute and its claim and identifying an individual
with authority to settle the Dispute on its behalf. The Party receiving such
notice shall have five (5) business days within which to designate, in a written
notice given to the initiating Party, an individual with authority to settle the
Dispute on its behalf. Neither of such authorized individuals shall have had
direct substantive involvement in the matters involved in the Dispute. The
authorized individuals shall make such investigation as they deem appropriate
and thereafter promptly (but in no event later than thirty (30) days following
the date of the initiating Party's notice) shall commence discussions concerning
resolution of the Dispute.


10.2.    Arbitration. If the Dispute has not been resolved within thirty (30)
days following the commencement of discussions, it shall be submitted to final
and binding arbitration under the then current Commercial Arbitration Rules of
the American Arbitration Association ("AAA"), by one (1) arbitrator in Boston,




--------------------------------------------------------------------------------




Massachusetts. Such arbitrator shall be selected by the mutual agreement of the
Parties or, failing such agreement, shall be selected according to the aforesaid
AAA rules. The arbitrator will be instructed to prepare and deliver a written,
reasoned opinion stating its decision within thirty (30) days following the
completion of the arbitration. The prevailing Party in such arbitration shall be
entitled to expenses, including costs and reasonable attorneys' and other
professional fees, incurred in connection with the arbitration. The decision of
the arbitrator shall be final and non-appealable and may be enforced in any
court of competent jurisdiction.
10.3.    Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to provide service and honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Section 10 with respect to all matters not
subject to such dispute, controversy or claim.


11.    General Provisions
11.1.
Effect of Agreement This Agreement shall take effect as of the Effective Date
and shall cancel, replace and supersede the Fourth Agreement in its entirety.
From and after the Effective Date the Fourth Amendment shall be of no further
force or effect and this Agreement shall set forth the complete agreement
between the Parties with respect to the transactions contemplated hereby. Upon
the completion of the Manufacturing Transfer and the closure and vacating of the
Premises as provided in the Lease Terms, this Agreement and the Term hereof
shall expire and shall be of no further force or effect.



11.2.
Notices. Any notice or other communication required or permitted to be given by
either Party pursuant to the terms of this Agreement shall be in writing and
shall be deemed given if and when delivered by hand or sent by certified mail,
return receipt requested, overnight courier, confirmed telecopy, or confirmed
electronic mail transmission, addressed as follows:



If to EMD Millipore:    EMD Millipore Corporation
290 Concord Road
Billerica, MA 01821
Attn: Vice President, Global Operations
Fax: (978) 715-1385                    
with a copy to:    EMD Millipore Corporation
290 Concord Road
Billerica, MA 01821
Attn: General Counsel
Fax: (978) 715-1382


If to Entegris:    Entegris, Inc.
129 Concord Road
Billerica, MA 01821
Attn: President & CEO
Fax: (978) 436-6739
with a copy to:    Entegris, Inc.
129 Concord Road
Billerica, MA 01821
Attn: General Counsel
Fax: (978) 436-6739
or to such electronic mail address as may be specified by an addressee Party to
the other Party by one of the other means provided above, or to such other
address, telecopy number or electronic mail address as may be specified by an
addressee Party to the other by one of the means provided above.




--------------------------------------------------------------------------------






11.3.
Force Majeure. The obligations of a Party under this Agreement will be suspended
to the extent that it is wholly or partially precluded from complying with its
obligations under this Agreement by force majeure. Force majeure includes, but
is not restricted to, fire, storm, flood, earthquake, explosion, accident, act
of the public enemy, war, rebellion, insurrection, sabotage, epidemic,
quarantine restriction, Equipment breakdown or capacity limitation, labor
dispute, labor shortage, transportation embargo or failure or delay in
transportation, act of God, act (including laws, regulations, disapprovals or
failure to approve) of any government agency, whether national, municipal, or
otherwise. During the existence of any such force majeure condition, the
affected Party shall nevertheless use its best efforts to remove the cause
thereof.



11.4.
Entire Agreement. This Agreement, including Exhibits A, B, C and D, together
with any annexes and Attachments 1 and 2 attached hereto, is the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes any prior negotiations and agreements or understandings and any
contemporaneous oral agreements or understandings with respect to the subject
matter hereof.



11.5.
Governing Law. This Agreement shall be construed in accordance with and all
Disputes hereunder shall be governed by the laws of the Commonwealth of
Massachusetts as applied to transactions taking place wholly within
Massachusetts between Massachusetts residents. The Superior Court of Middlesex
County and/or the United States District Court for the District of Massachusetts
shall have jurisdiction and venue over all Disputes between the parties that are
permitted to be brought in a court of law pursuant to Section 10 above.



11.6.
Counterparts. This Agreement and the Exhibits and Attachments hereto and the
other documents referred to herein, may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.



11.7.
Binding Effect; Assignment. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective legal representatives and
successors, and nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement. Neither Party may assign this Agreement or
any rights or obligations hereunder, without the prior written consent of the
other Party, and any such assignment shall be void. Notwithstanding the
foregoing, either Party may assign this Agreement and all (but not less than
all) of its rights and obligations hereunder to a purchaser or transferee of, or
other successor to, substantially all of its business.



11.8.
Severability. If any term or other provision of this Agreement or the Exhibits
or Attachments attached hereto is determined by a court, administrative agency
or arbitrator to be invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest extent possible.



11.9.
Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay on
the part of either Party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Exhibits and Attachments attached hereto are cumulative to, and not
exclusive of, any rights or remedies otherwise available.





--------------------------------------------------------------------------------






11.10.
Amendment. No change or amendment will be made to this Agreement or the Exhibits
or Attachments attached hereto except by an instrument in writing signed on
behalf of each of the Parties.



11.11.
Authority. Each of the Parties hereto represents to the other that (a) it has
the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and general equity principles.



11.12.
Interpretation. The headings contained in this Agreement or in any Exhibit
hereto are for reference purposes only and shall not be conclusive as to the
meaning or interpretation of this Agreement. When a reference is made in this
Agreement to a Section, Exhibit or Attachment, such reference shall be to a
Section, Exhibit or Attachment of this Agreement unless otherwise indicated.



11.13.
Exhibits. This Agreement includes the following Exhibits and Attachments, each
of which together with any annexes thereto constitutes an integral component
part of this Agreement:

Exhibit A.    Membranes Covered by Agreement
Exhibit B    Lease Terms including Diagram A
Exhibit C    The Supplement
Exhibit D    Qualification Stages and Tests
Attachment 1    List of EMD Millipore Equipment
Attachment 2    List of Entegris Equipment
    


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the Effective Date.


EMD MILLIPORE CORPORATION
ENTEGRIS, INC.
 
 
 
 
By: /s/ Christos Ross .
By:_/s/ Bertrand Loy .
Name: Christos Ross
Name: Bertrand Loy
Title:Senior V.P., Head of Operations
Title:President and Chief Executive Officer







--------------------------------------------------------------------------------








Exhibit A,
Page 2






EXHIBIT A
FLAT SHEET UPE Membranes Covered By Agreement
Membrane
Description
Note
 
 EMD Millipore Flat Sheet UPE Membranes
 
 
UPDP
0.65 um phobic UPE
With Interleaf; Manufactured by Entegris for EMD Millipore use and resale; price
determined in accordance with any annex hereto or as otherwise agreed in writing
by the Parties
UPHP00000
0.45 um phobic, thick UPE
With Interleaf; Manufactured by Entegris for EMD Millipore use and resale; price
determined in accordance with any annex hereto or as otherwise agreed in writing
by the Parties
UPGP000HC
0.2 um phobic, thick UPE
With Interleaf; Manufactured by Entegris for EMD Millipore use and resale; price
determined in accordance with any annex hereto or as otherwise agreed in writing
by the Parties
UPVP00000
0.1 um phobic, thick UPE
Manufactured by Entegris for EMD Millipore use and resale; price determined in
accordance with any annex hereto or as otherwise agreed in writing by the
Parties
UPZP000HC
0.05 um phobic, thick UPE
With Interleaf; Manufactured f by Entegris for EMD Millipore use and resale;
price determined in accordance with Annex any annex hereto or as otherwise
agreed in writing by the Parties
 
 
 
 
 Entegris Flat Sheet UPE Membranes
 
 
 
UPBP00000
1.0 um phobic, thick UPE
Manufactured by Entegris for its own use and resale
DOHP00000
0.65 um phobic, thick UPE
Manufactured by Entegris for its own use and resale
UPHP000NI
0.45 um phobic, thick UPE
Manufactured by Entegris for its own use and resale
UPGP00000
0.2 um phobic, thick UPE
Manufactured by Entegris for its own use and resale
UPVP00000
0.1 um phobic, thick UPE
Manufactured by Entegris for its own use and resale
UPVP000HF
0.1 um phobic, thick UPE
Manufactured by Entegris for its own use and resale
UPZP00000
0.05 um phobic, thick UPE
Manufactured by Entegris for its own use and resale
GOHT
0.25 um phobic UPE
Manufactured by Entegris for its own use and resale
TPGP00000
0.2 um phobic, thin UPE
Manufactured by Entegris for its own use and resale
VOHT
0.15 um phobic UPE
Manufactured by Entegris for its own use and resale
TPVP00000
0.1 um phobic, thin UPE
Manufactured by Entegris for its own use and resale
ZOHT
0.05 um phobic UPE
Manufactured by Entegris for its own use and resale
TPZP00000
0.05 um phobic, thin UPE
Manufactured by Entegris for its own use and resale
TPLP
0.04 um phobic, thin UPE
Manufactured by Entegris for its own use and resale
TPYP00000
0.03 um phobic, thin UPE
Manufactured by Entegris for its own use and resale
TPXP00000
0.02 um phobic, thin UPE
Manufactured by Entegris for its own use and resale
TPTP00000
0.01 um phobic, thin UPE
Manufactured by Entegris for its own use and resale
APAP
0.005 um phobic, Asym. UPE
Manufactured by Entegris for its own use and resale





--------------------------------------------------------------------------------




APKP
0.003 um phobic, Asym. UPE
Manufactured by Entegris for its own use and resale
APTP
0.01 um phobic, Asym. UPE
Manufactured by Entegris for its own use and resale
APYP
0.03 um phobic, Asym. UPE
Manufactured by Entegris for its own use and resale
APAPC
0.005 um phobic, Asym. Clean UPE
Manufactured by Entegris for its own use and resale
APKPC
0.003 um phobic, Asym. Clean UPE
Manufactured by Entegris for its own use and resale
APTPC
0.01 um phobic, Asym. Clean UPE
Manufactured by Entegris for its own use and resale
APYPC
0.03 um phobic, Asym. Clean UPE
Manufactured by Entegris for its own use and resale
Entegris Treated Flat Sheet UPE Membranes
 
JOTD00000
0.25 um Charged, philic UPE
Manufactured by Entegris for its own use and resale
WOTD00000
0.15 um Charged, philic UPE
Manufactured by Entegris for its own use and resale
ZOTD00000
0.05 um Charged, philic UPE
Manufactured by Entegris for its own use and resale
WOTN00000
0.15 um Charged, neutral UPE
Manufactured by Entegris for its own use and resale
VOTN00000
0.10 um Charged, neutral UPE
Manufactured by Entegris for its own use and resale
ZOTN00000
0.05 um Charged, neutral UPE
Manufactured by Entegris for its own use and resale
LOTN00000
0.04 um Charged, neutral UPE
Manufactured by Entegris for its own use and resale
JETA00000
0.25 um anionic UPE
Manufactured by Entegris for its own use and resale
WETA00000
0.15 um anionic UPE
Manufactured by Entegris for its own use and resale
ZETA00000
0.05 um anionic UPE
Manufactured by Entegris for its own use and resale
LETA00000
0.04 um anionic UPE
Manufactured by Entegris for its own use and resale
ZOTAM0000
0.05 um PCM modified UPE
Manufactured by Entegris for its own use and resale
ZOTN00000
PCM modified UPE
Manufactured by Entegris for its own use and resale
YOTAM0000
0.02 um PCM modified UPE
Manufactured by Entegris for its own use and resale
Other Entegris Treated Flat Sheet Membranes
 
TATA00000
0.01 um Thin Philic UPE
Manufactured by Entegris for its own use and resale
LFPA
0.02 um Philic Membrane
Manufactured by Entegris for its own use and resale
LFPP
0.02 um Philic Membrane
Manufactured by Entegris for its own use and resale







--------------------------------------------------------------------------------












EXHIBIT B
Lease Terms
1.
EMD Millipore hereby leases to Entegris, and Entegris hereby leases from EMD
Millipore, the areas within Buildings “C”, “D” and “F” of EMD Millipore’s Ashby
Rd. Plant, as more specifically described and shown in Diagram A upon the terms
set forth in this Exhibit B (collectively, the “Lease Terms”), as such areas may
be added to, reduced or substituted for as provided in these Lease Terms (the
“Premises”), including as specifically set forth in Section 3.3 of these Lease
Terms, solely for purposes of its manufacture of Flat Sheet UPE Membranes,
warehousing of raw materials and components used in such manufacture, and
storage Entegris equipment located in the Premises on the Effective Date and for
no other purposes except as EMD Millipore may specifically authorize in its sole
discretion. Capitalized terms not otherwise defined in these Lease Terms shall
have the meanings assigned to them in the Agreement.



2.
The Lease of the Premises shall commence as of the Effective Date and continue
through the end of the Term of this Agreement, or until such time as Entegris
has removed all Entegris Equipment from the Premises in accordance with the
terms of Section 7.2 of this Agreement.



3.
Entegris shall pay to EMD Millipore rent/occupancy charges for the Premises
(“Rent”) as follows:

3.1
During the Term Rent shall be at the rate per square foot of the Premises
specified on any annex hereto or as otherwise agreed in writing by the Parties,
subject to reduction under certain circumstances during the Second Period as
specified on any annex hereto or as otherwise agreed in writing by the Parties.
Rent shall be payable by Entegris monthly on or before the fifth day of each
month.

3.2
It is acknowledged and agreed that in the event that the square footage of the
Premises is adjusted during the Term as a result of a shift of production as
provided in this Agreement or pursuant to Section 3.3 of these Lease Terms, the
corresponding Rent due to EMD Millipore shall be adjusted accordingly.

3.3
The parties acknowledge that implementation of the Manufacturing Transfer will
likely result in decreasing production by Entegris at the Premises during the
Term and therefore commensurate reductions in Entegris’ need for the full
original Premises. Accordingly, at least ten (10) days prior to the end of any
month during which Entegris believes it has vacated any portion of the Premises,
Entegris will notify EMD Millipore of such occurrence in writing, such notice to
include with reasonable specificity the portion of the Premises vacated and the
square footage proposed to be surrendered. Upon receipt of the notice, EMD
Millipore will promptly review in good faith with Entegris the vacated portion
of the Premises to confirm that such space has been vacated and, to the extent
applicable, complies with Section 7.6 of these Lease Terms with respect to the
condition of the portion of vacated Premises. Upon the Parties’ mutual agreement
of the actual surrender and the square footage affected, the parties will agree
on the revised square footage of the Premises and amend Diagram A to reflect
such reduced square footage, to be effective for the ensuing month for purposes
of calculating Rent pursuant to Sections 3.1 and 3.2 of these Lease Terms
thereafter until any further reductions occur.



4.
At all times during the Term, those employees or consultants of Entegris that
are involved regularly or from time to time in the manufacture of Flat Sheet UPE
Membranes and reasonably need access to the Premises for such purposes, and that
are not objectionable to EMD Millipore in its sole reasonable discretion,
(“Entegris Permitted Persons”) shall have access to the Premises for the
purposes of manufacturing of Flat Sheet UPE Membranes and Treated Flat Sheet UPE
Membranes and warehousing of raw materials and components used in such
manufacture, including reasonable ingress to and egress from the Premises
through other parts of EMD Millipore’s facility at 80 Ashby Road. To the extent
that EMD Millipore believes in its sole reasonable discretion that an individual
or individuals are objectionable and hence prohibited from entering the
Premises, it shall provide Entegris a written summary of the reasons for, and
basis of, such belief within three (3) days of notifying Entegris of such a
determination. Without limiting the generality of the foregoing, EMD Millipore
shall provide security badges to such Entegris Permitted Persons enabling their
entry to the Premises. Entegris agrees to provide an initial list of proposed
Entegris Permitted Persons to EMD Millipore’s facilities personnel (as shall be
identified to Entegris by EMD Millipore) promptly after the execution of this
Agreement, and to promptly update such list from time to time as necessary with
any additions or deletions. In addition, Entegris Permitted Persons shall be, to
the same extent, on the same terms, and subject to the same rules and
restrictions, as provided to EMD Millipore employees in general, (i) provided
access to and use of restrooms, parking areas, driveways and footways, other
common areas reasonably necessary to be used by such Entegris Permitted Persons,
and conference rooms as reasonably necessary for meetings relating to UPE
Membranes manufacture, and (ii) permitted reasonable use of mailroom services,
telephone and voicemail systems, information services, fax, copy





--------------------------------------------------------------------------------




machines, cafeteria/refreshment services, and the like. Without limiting the
generality of the parties’ respective obligations of confidentiality and non-use
as described in this Agreement, Entegris hereby agrees that any Confidential
Information of EMD Millipore that the Entegris Permitted Persons gain access to
as a result of their presence in EMD Millipore’s facility shall be subject to
strict obligations of confidentiality and non-use as provided in, and subject to
the limitations and other provisions of, Section 9.3 of the Agreement.


5.
EMD Millipore shall have the right, upon at least twenty-four (24) months
written notice to Entegris, to relocate all or any portion of the Premises to
any other location of comparable size and utility within its 80 Ashby Road
facility. The parties shall cooperate in enabling any such relocation to occur
in a coordinated manner so as to minimize interruption both to Entegris’
manufacturing activities hereunder and EMD Millipore manufacturing and other
activities at such facility. EMD Millipore shall reimburse Entegris for all
reasonable and substantiated costs incurred by Entegris in connection with any
such relocation. The definition of the “Premises” shall be modified to include
any such relocated space.



6.
Entegris shall comply with all federal, state or local statutes, ordinances,
codes, rules, regulations, orders and decrees (“Laws”) applicable to the conduct
of its business on the Premises. Entegris shall not cause or permit any
hazardous substances to be transported to or from, brought upon, kept, stored or
used in or about the Premises by, its agents, employees, contractors or
invitees, except for such hazardous substances as are reasonably necessary in
the performance of the activities permitted under this Agreement. Any hazardous
substance permitted pursuant to the foregoing sentence and all containers
therefore shall be used, kept, stored, transported and disposed of in a manner
that strictly complies with all applicable Laws relating thereto as now or at
any time hereafter during the Term may be in effect. Except as may be otherwise
agreed between the Parties in writing, during the Term responsibility for
regulatory, health, safety and environmental compliance, as well as hazardous
and solid waste disposal, generated by Entegris’ use of the Premises and
Entegris’ manufacture of Flat Sheet UPE Membranes shall be allocated in
accordance with Section 4 of the Supplement.



7.     Repairs and Alterations; Condition of Premises
7.1
Entegris agrees that it shall, throughout the Term, maintain the Premises in
good and operable repair and in such condition as may be required by any laws,
ordinances, regulations or requirements of any public authorities having
jurisdiction and shall not permit or allow to remain any waste or damage to any
portion of the Premises, except as may be permitted herein, provided, however,
that EMD Millipore shall be responsible for maintaining, keeping in good repair
and, if necessary, replacing the foundation, the exterior and interior walls,
the roof, floors and ceilings, the heating, ventilating and air-conditioning
system, all utility systems (including water, gas, electricity, drainage, and
sewerage), conduits, fixtures and equipment, all meters and all other fixtures
and equipment within or appurtenant to the Premises; provided, further, that
Entegris shall promptly reimburse EMD Millipore, as additional Rent, for the
cost of any such maintenance, repair or replacement to the extent necessitated
or occasioned by any omission, negligence, fault or act of Entegris, its
partners, officers, employees, agents, independent contractors or invitees;
provided, however, that any maintenance, repair or replacement necessitated by
fire or other casualty shall be subject to the provisions of Section 10 below.
Entegris’ maintenance of the Premises shall include, without limitation,
cleaning the Premises regularly. If Entegris fails to perform such maintenance,
within fifteen (15) days after written notice from EMD Millipore (or as promptly
as practicable if Entegris’ failure to make such repairs or replacements or
perform such maintenance constitutes an emergency or poses a threat to persons
or property), then EMD Millipore may elect to make the same at Entegris’ cost
(without creating any obligation on behalf of EMD Millipore to do so). If EMD
Millipore fails to perform, or commence performance of, any maintenance,
replacement or repair for which it is obligated under these Lease Terms within
fifteen (15) days after written notice from Entegris (or as promptly as
practicable if EMD Millipore’s failure to make such repairs or replacements or
perform such maintenance constitutes an emergency or poses a threat to persons
or property), then Entegris may elect to make the same at EMD Millipore’s cost
(without creating any obligation on behalf of Entegris to do so).

7.2
Entegris agrees that it will not make any installations, alterations, additions
or improvements to or upon the Premises (including without limitation the
installation of signs) without the prior written consent of EMD Millipore, which
consent shall not be unreasonably withheld, conditioned or delayed if such
installations, alterations, additions or improvements are reasonably consistent
with the permitted use of the Premises hereunder; provided, however, that if any
proposed installations, alterations, additions or improvements, in EMD
Millipore’s reasonable judgment, are either unlikely to be of use to EMD
Millipore after the termination of the Agreement or are likely to be expensive
or difficult to remove, then EMD Millipore may require Entegris to remove such
installations, alterations, additions or improvements at the expiration or
earlier termination of the Term. Upon completion of any installations,
alterations, additions or improvements to the Premises, Entegris shall provide
EMD Millipore with a copy of any plans and specifications (or similar drawings)
prepared for Entegris in connection therewith; if Entegris is required to submit
plans and specifications which have been prepared by a licensed civil engineer
or architect in order to obtain a building permit for any such installations,
alterations, additions or improvements, then upon completion of such





--------------------------------------------------------------------------------




installations, alterations, additions or improvements, Entegris shall provide
EMD Millipore with a copy of the plans and specifications which have been
stamped as appropriate by such licensed civil engineer or architect, as
appropriate.
7.3
All work on or at the Premises for which Entegris is responsible or permitted to
perform under these Lease Terms shall be performed at Entegris’ cost and only by
contractors and subcontractors approved in writing by EMD Millipore, which
approval shall not be unreasonably withheld. Entegris shall cause all
contractors and subcontractors to procure and maintain insurance coverage naming
EMD Millipore as an additional insured against such risks, in such amounts and
with such companies as EMD Millipore may reasonably require. Entegris agrees
that it will procure, at its sole cost and expense, all necessary permits before
making any repairs, installations, alterations, additions, improvements or
removals. EMD Millipore agrees that it will reasonably cooperate with Entegris,
at no out-of-pocket cost to EMD Millipore in obtaining any permits, licenses or
approvals related to the Premises. Entegris agrees (a) that all repairs,
installations, alterations, improvements or removals done by or on behalf of
Entegris (including without limitation the installation of signs) shall be done
in a good and workmanlike manner in conformity with all applicable laws,
ordinances and regulations of all public authorities (and Entegris shall be
responsible for any additional installations or improvements required by any
such laws, ordinances or regulations as a result of any repairs, installations,
alterations, improvements or renewals done by or on behalf of Entegris) and all
insurance inspection or rating bureaus having jurisdiction, (b) that the
structure of the buildings in which the Premises are located or the operations
in any other party in such buildings will not be endangered or impaired as a
result of any such repairs, installations, alterations, improvements or removals
done by or on behalf of Entegris, and (c) that Entegris will repair any and all
damage caused by or resulting from any such repairs, installations, alterations,
additions, improvements or removals, including, without limitation, the filling
of holes. Entegris agrees to save EMD Millipore harmless from, and indemnify EMD
Millipore against, any and all claims by third parties for injury, loss or
damage to persons or property to the extent caused by or resulting from the
doing of any such repairs, installations, alterations, improvements or removals
by or on behalf of Entegris. Entegris agrees to pay promptly when due all
charges for labor and materials in connection with any work done by Entegris or
anyone claiming under Entegris upon the Premises so that the Premises and all
such buildings shall at all times be free of liens in respect of such labor and
materials. If such a lien is filed, then Entegris shall immediately, after EMD
Millipore has delivered written notice of the filing thereof to Entegris, either
pay the amount of the lien or diligently contest such lien. If Entegris fails to
timely take either such action, and after written notice to Entegris of its
intention to do so, then EMD Millipore may pay the amount of the lien, and any
amounts so paid, including expenses and interest, shall be paid by Entegris to
EMD Millipore immediately after EMD Millipore has invoiced Entegris therefor,
and until paid, such amount shall be additional Rent.

7.4
EMD Millipore may in its discretion and at its own cost, but shall not be
obligated to, make repairs, installations, alterations, additions or
improvements to the Premises at any time during the Term as it determines
necessary or appropriate, provided that no such work will be done if it will
materially adversely impact Entegris’ use of the Premises, unless EMD Millipore
will have previously made accommodations to eliminate or minimize such adverse
impact and reasonable advance written notice has been given to Entegris.

7.5
Entegris acknowledges that the Premises are being leased in their “AS IS”
condition as of the Effective Date and that no warranties or representations,
express, implied or statutory, have been made by EMD Millipore or any agent,
employee or representative of EMD Millipore to Entegris, as to condition
(environmental or otherwise), compliance with law, or fitness or suitability for
any purpose other than as hereinafter set forth, all of which are expressly
disclaimed. EMD Millipore agrees that if at any time during the Term the
Premises are altered by an act or omission of EMD Millipore (other than as
specifically permitted in Section 5 of these Lease Terms) such that Entegris is
not reasonably able to conduct such manufacturing and warehouse operations in
substantially the manner in which it had been conducting such operations prior
to the Effective Date, that circumstance shall constitute a material breach by
EMD Millipore of its obligations under this Agreement and that Entegris may then
terminate this Agreement upon written notice to EMD Millipore. Entegris
acknowledges that except as set forth herein, Entegris has not been induced or
persuaded by, nor has Entegris relied upon, any statement, promise or
representation made by EMD Millipore or any agent, employee or representative of
EMD Millipore, orally or in writing, as an inducement to entering into this
Agreement including, without limitation, those relating to land use, zoning,
hazardous or toxic wastes or other environmental matters.

7.6
At the expiration or earlier termination of the Term Entegris shall surrender
all keys to the Premises, remove all its furnishings, fixtures, equipment
(including the Entegris Equipment, subject to any provisions in this Agreement
to the contrary) and other personal property now or hereafter located in the
Premises, purchased or leased by Entegris with its own funds, which are not
affixed to the buildings in which the Premises are located. Entegris may also so
remove any furnishings, fixtures, equipment which are affixed to buildings in
which the Premises are located if EMD Millipore has agreed to such removal in
writing. Entegris shall repair all damage caused by any such removal, and yield
up the Premises broom‑clean and in the same good order and repair in which
Entegris is obliged to keep and maintain the Premises by the provisions of these
Lease Terms. Any property not so removed shall be deemed abandoned and may be
retained by EMD Millipore or may be removed and disposed of by EMD Millipore in
such manner as EMD Millipore shall determine and Entegris shall pay EMD
Millipore the d





--------------------------------------------------------------------------------




irectly related and reasonable cost and expense incurred by EMD Millipore in
effecting such removal and disposition and in making any incidental repairs and
replacements to the Premises.


8.    Indemnity
8.1
Entegris agrees that during the Term and for such further time as Entegris shall
occupy or hold the Premises or any part thereof, EMD Millipore shall not be
liable to Entegris and Entegris shall defend (with counsel reasonably acceptable
to EMD Millipore), indemnify, and hold EMD Millipore, its officers, directors,
agents, employees, independent contractors, and invitees harmless from and
against any and all liability for all injuries, losses, accidents or damage to
any person or property, and from all claims, actions, proceedings and costs in
connection therewith, including reasonable counsel fees, to the extent arising
from (a) any act, omission, fault or negligence of Entegris, its officers,
directors, agents, employees, independent contractors, licensees, or invitees,
and relating to the presence of any of the foregoing persons or of Entegris’
operations on the Premises or anywhere at the 80 Ashby Road facility.

8.2
EMD Millipore agrees that during the Term and for such further time as Entegris
shall occupy or hold the Premises or any part thereof pursuant to a reasonable
claim of right, Entegris shall not be liable to EMD Millipore and EMD Millipore
shall defend (with counsel reasonably acceptable to Entegris), indemnify, and
hold Entegris, its officers, directors, agents, employees, independent
contractors, and invitees harmless from and against any and all liability for
all injuries, losses, accidents or damage to any person or property, and from
all claims, actions, proceedings and costs in connection therewith, including
reasonable counsel fees, to the extent arising from any act, omission, fault or
negligence of EMD Millipore, its officers, directors, agents, employees,
independent contractors, licensees, or invitees and relating to the presence of
any of the foregoing persons on the Premises or relating to EMD Millipore’s
operations on the Premises or anywhere at the 80 Ashby Road facility.

8.3
Each of EMD Millipore and Entegris hereby releases and waives any claim it might
have against the other for any loss or damage caused by theft, destruction, fire
or any other casualty, regardless of whether such loss or damage shall be
brought about by the fault or negligence of the other party or its agents, to
the extent the same (a) is insured against under any insurance policy that
covers the Premises or the buildings in which the Premises are located, EMD
Millipore’s or Entegris’ fixtures, personal property, leasehold improvements or
business, or (b) is required to be insured against under the terms hereof, it
being understood and agreed that the waiving party reserves any rights with
respect to any excess loss or injury over the amount recovered on account of
such insurance. Each of EMD Millipore and Entegris agrees to cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party.

8.4
In addition to its obligations under Section 8.2, EMD Millipore agrees that
Entegris shall not be liable to EMD Millipore and EMD Millipore shall defend
(with counsel reasonably acceptable to Entegris), indemnify, and hold Entegris,
its officers, directors, agents, employees, independent contractors, and
invitees harmless from and against any and all liability for all injuries,
losses, accidents or damage to any person or property, and from all claims,
actions, proceedings and costs in connection therewith, including reasonable
counsel fees, arising from any release of hazardous waste by EMD Millipore or
its employees or agents in the Premises, only to the extent not caused by
Entegris or its employees or agents.

8.5
In addition to its obligations under Section 8.1, Entegris agrees that EMD
Millipore shall not be liable to Entegris and Entegris shall defend (with
counsel reasonably acceptable to EMD Millipore), indemnify, and hold EMD
Millipore, its officers, directors, agents, employees, independent contractors,
and invitees harmless from and against any and all liability for all injuries,
losses, accidents or damage to any person or property, and from all claims,
actions, proceedings and costs in connection therewith, including reasonable
counsel fees, arising from any release of hazardous waste by Entegris or its
employees or agents in the Premises, only to the extent not caused by EMD
Millipore or its employees or agents.



9.
Insurance

9.1
During the Term, EMD Millipore shall maintain all risk property insurance in an
amount at least equal to the replacement cost of (a) the buildings in which the
Premises are located and (b) EMD Millipore property and equipment inside those
buildings (excluding Entegris’ personal property and any alterations,
installations, additions or improvements made to such buildings by Entegris).
Such insurance may be maintained under a blanket policy covering the Premises
and other real estate of EMD Millipore or its affiliated business organizations.
The policies of such insurance may be payable in case of loss to the holders of
any mortgages upon such buildings or the 80 Ashby Road facility as their
interests may appear. Entegris shall be named as an additional insured on such
EMD Millipore property insurance, as its interests may appear. Certificates of
insurance evidencing all such coverages and Entegris additional insured status
for the foregoing shall be supplied to Entegris promptly upon execution of this
Agreement and as such policy(ies) renew or are changed.

9.2
During the Term, Entegris will maintain at its own expense comprehensive general
liability insurance, including umbrella coverage, with respect to the Entegris
Equipment and its operations on the Premises, naming EMD Millipore as additional
insured, in amounts which shall, as of the Effective Date, be not less than Five
Million Dollars ($5,000,000.00) with respect to injuries to any one person and
not less than Five Million Dollars ($5,000,000.00) with respect to injuries
suffered in any





--------------------------------------------------------------------------------




one accident, and not less than Five Million Dollars ($5,000,000.00) with
respect to property damage liability. From time to time during the Term, EMD
Millipore shall have the right in its reasonable discretion to require that the
limits of such insurance coverage be increased, provided however, that such
increases shall be in accordance with limits that are customarily carried in the
metropolitan Boston area on property similar to the Premises used for similar
purposes.
9.3
During the Term, Entegris shall maintain workers compensation insurance covering
all of Entegris’ employees in such coverage amounts as required by law and
employer’s liability insurance in an amount of at least Five Hundred Thousand
Dollars ($500,000.00). During the Term, Entegris shall maintain all risk
property insurance in an amount at least equal to the replacement cost of
Entegris’ personal property on the Premises and any other alterations,
installations, additions or improvements made to the Premises by Entegris. Said
replacement cost for Entegris property shall be clearly delineated and
summarized promptly upon execution of this Agreement, at each renewal/change of
said Entegris property policies, or at any other point of significant change in
magnitude of Entegris properties on EMD Millipore Premises. During the Term
Entegris shall maintain comprehensive automobile liability insurance in an
amount of at least Five Hundred Thousand Dollars ($500,000.00) per person and
per accident for bodily injury, and of at least One Hundred Thousand Dollars
($100,000) per accident for property damage. EMD Millipore shall be named as an
additional insured on the foregoing Entegris employer’s liability, property, and
automobile liability insurances, as its interests may appear. Certificates of
insurance evidencing all such coverages and EMD Millipore additional insured
status for the foregoing and for comprehensive general liability and umbrella
liability coverages shall be supplied to EMD Millipore promptly upon execution
of this Agreement and as any policies renew or are changed.

9.4
All policies of insurance obtained by Entegris pursuant to the terms of this
Lease shall be issued by insurance companies reasonably acceptable to EMD
Millipore and authorized to do business in the Commonwealth of Massachusetts.
All such policies shall provide for no less than thirty (30) days prior notice
to EMD Millipore and any mortgagee of the Premises of their commencement or
cancellation. Within ten (10) days after execution of this Agreement, Entegris
shall deliver to EMD Millipore certificates thereof. Entegris shall also deliver
to EMD Millipore each renewal certificate thereof as soon as is reasonably
practicable after receiving request therefore by any mortgage lender of EMD
Millipore and at least fifteen (15) days prior to the expiration of the policy
it renews. If Entegris fails to obtain and maintain any insurance policies
required to be obtained and maintained by Entegris pursuant to Section 9.2 or
9.3 of these Lease Terms, then, after written notice to Entegris of its
intention to do so and notification from Entegris of its unwillingness or
inability to acquire such insurance coverages, EMD Millipore may obtain and
maintain such insurance policies (without creating any obligation on behalf of
EMD Millipore to do so), and Entegris shall pay to EMD Millipore the cost
thereof within ten (10) days after EMD Millipore has invoiced Entegris therefor,
and until paid, such amount shall be additional Rent.



10.
Casualty or Taking

10.1
In the event that the Premises, or more than 25% thereof, shall be taken by any
public authority or for any public use, or shall be destroyed or damaged by fire
or casualty, or by the action of any public authority, and the same cannot, in
EMD Millipore’s reasonable judgment, be restored within 180 days from such
taking or casualty, or if in Entegris’ reasonable judgment, such circumstance
would prevent it from continuing the conduct of its manufacturing operations at
the Premises substantially in the manner contemplated under this Agreement, then
this Agreement may be terminated at the election of either EMD Millipore or
Entegris. Such election shall be made by either Party, by the giving of notice
to the other Party within thirty (30) days following such taking or casualty.

10.2
If neither EMD Millipore nor Entegris exercises said election, this Agreement
shall continue in force and a just proportion of the Rent reserved, as mutually
agreed between the Parties, according to the nature and extent of the damages
sustained by the Premises, shall be suspended or abated until the Premises, or
what may remain thereof, shall be put by EMD Millipore in proper condition for
use and otherwise restored to its former condition or the substantial
equivalent, which EMD Millipore covenants to do with reasonable diligence to the
extent permitted by the net proceeds of insurance recovered or damages awarded
for such taking, destruction or damage and subject to zoning and building laws
or ordinances then in existence. “Net proceeds of insurance recovered or damages
awarded” refers to the gross amount of such insurance or damages less the
reasonable expenses of EMD Millipore in connection with the collection of the
same, including without limitation, fees and expenses for legal and appraisal
services. If the Premises are not so restored to its former condition or the
substantial equivalent within one-hundred eighty (180) days from such taking or
casualty described in Section 10.1 of these Lease Terms, this Agreement may be
terminated by Entegris upon thirty (30) days prior written notice to EMD
Millipore but only if such restoration is not completed prior to the expiration
of the 30 day notice period.



11.
Defaults and Remedies

11.1
Events of Default. If Entegris shall default in the performance of any of its
obligations to pay the Rent hereunder and if such default shall continue for
thirty (30) days after written notice from EMD Millipore designating such
default, or if within thirty (30) days after written notice from EMD Millipore
to Entegris specifying any other default or defaults and Entegris has not then
commenced diligently to correct the default or defaults so specified, then, and
in either of such events, EMD Millipore





--------------------------------------------------------------------------------




and the agents and servants of EMD Millipore lawfully may, (in addition to and
not in derogation of any remedies for any preceding breach of covenant),
immediately or at any time thereafter and after demand and notice and without
process of law enter into and upon the Premises or any part thereof or mail a
notice of termination addressed to Entegris, and repossess the same as EMD
Millipore’s former estate and expel Entegris and those claiming through or under
Entegris and remove its and their effects without being deemed guilty of any
manner of trespass and without prejudice to any remedies which might otherwise
be used for arrears of rent or prior breach of covenant, and upon such entry or
mailing as aforesaid this Agreement shall terminate, and EMD Millipore, with
notice to Entegris, may store Entegris’ effects, and those of any person
claiming through or under Entegris at the expense and risk of Entegris.
11.2
EMD Millipore may, but shall not be obligated to, cure, at any time, following
the expiration of the applicable cure period as set forth in Section 11.1 except
in cases of emergency when no notice shall be required, any material default by
Entegris under these Lease Terms; and whenever EMD Millipore so elects, all
direct and reasonable costs and expenses incurred by EMD Millipore, including
reasonable attorneys’ fees, in curing a material default shall be paid by
Entegris to EMD Millipore on demand.



12.
At all times during the Term, EMD Millipore reserves the right for its employees
or contractors to enter the Premises as it determines necessary or desirable,
for purposes of (i) ensuring compliance with this Agreement, (ii) health, safety
and environmental compliance, (iii) maintenance or repair as required or
permitted under this Agreement, or (iii) other reasonable purposes relating to
the Premises or to any areas of its 80 Ashby Road facility other than the
Premises, provided in each case that such entry into the Premises does not
unreasonably interfere with Entegris’ use of the Premises. EMD Millipore shall
provide advance notice of such entry to Entegris where reasonably practicable.



13.
Entegris shall not, without EMD Millipore’s prior written consent, (a) assign,
transfer, or encumber this Agreement or any interest therein, whether directly
or by operation of law, (b) sublet any portion of the Premises; (c) grant any
license, concession or other right of occupancy for any portion of the Premises;
or (d) permit the use of the Premises by any parties other than Entegris. The
foregoing provisions shall not apply to either (x) transactions with an entity
into which Entegris is merged or consolidated or to which all or substantially
all of its assets are transferred, or (y) transactions with any entity which
controls Entegris or is controlled by Entegris or is under common control with
Entegris.



14.
Subject to the provisions of these Lease Terms, including but not limited to
Section 5 hereof, EMD Millipore covenants and warrants that upon performance by
Entegris of its obligations under these Lease Terms, EMD Millipore will keep and
maintain Entegris in exclusive, quiet, peaceable, and uninterrupted possession
of the Premises during the Term.



15.
EMD Millipore shall at all times comply with all laws, orders, ordinances and
other public requirements now or hereafter affecting the Premises.



16.
Any obligation of either party to indemnify the other party pursuant to these
Lease Terms or this Agreement shall be barred or limited to the extent that
failure of the Indemnified Party to give prompt notice to the Indemnifying Party
of a claim giving rise to such indemnification obligation, or failure of the
Indemnified Party to provide the Indemnifying Party with all reasonably
necessary assistance and cooperation in connection therewith, prejudices the
position of the Indemnifying Party in providing such indemnity hereunder. The
Indemnifying Party shall have sole control of the defense with respect to any
such claim (including settlement thereof). The Indemnifying Party shall keep the
Indemnified Party informed at all times as to the status of the matter and the
Indemnifying Party’s efforts in connection therewith. The Indemnifying Party
shall not settle any such claim whereby the settlement imposes upon the
Indemnified Party an obligation to take some action or refrain from doing so,
without the prior written consent of the Indemnified Party, which shall not be
unreasonably withheld or delayed.



17.
Neither Party shall unreasonably withhold or delay its consent with respect to
any matter for which such Party’s consent is required or desirable under these
Lease Terms or this Agreement.



In witness whereof, the Parties set forth their signatures below by their
authorized representatives:






--------------------------------------------------------------------------------




EMD MILLIPORE CORPORATION
ENTEGRIS, INC.
 
 
 
 
By:   /s/ Christos Ross .
By:      /s/ Bertrand Loy .
Name: Christos Ross
Name: Bertrand Loy
Title:Senior V.P., Head of Operations
Title:President and Chief Executive Officer















--------------------------------------------------------------------------------








EXHIBIT C
The Supplement


Membrane Manufacturing Operations
1.
Film 1 Manufacturing Operations

1.1.    EMD Millipore retains ownership of the EMD Millipore Equipment including
the related processes (financially and operationally). Entegris retains
ownership of the Entegris Equipment including the related processes (financially
and operationally).
1.2.    At all times during the Term, EMD Millipore agrees to have (i) Film 1
Annealing Line processing capacity sufficient to handle projected volumes Flat
Sheet UPE Membrane hereunder of up 1,400 hours per quarter of Entegris operating
time, and (ii) mix capacity sufficient to handle up to four (4) mixes of 400
pounds each on any days on which Entegris is running its extrusion process on
the Premises. EMD Millipore agrees to use commercially reasonable efforts to
provide Entegris with additional Film 1 operating time as follows: (i) for the
period from the Effective Date through March 31, 2014, a Target quantity of
1,600 hours of Entegris Film 1 operating time per quarter; and (ii) for the
period from April 1, 2014 through the end of the Term, a Target total quantity
of 1,800 hours of Entegris Film 1 operating time per quarter.
1. 3.    The Film 1 Annealing Line manufacturing process will be staffed by
regular EMD Millipore employees when possible and supervised / managed by EMD
Millipore. Only regular EMD Millipore employees certified on Film I operations
will be rotated into Film I manufacturing operations. Exceptions may include new
or contract employees under supervision of an employee certified for Film 1
operation.
1. 4.    Entegris is responsible for technical direction as to all process
operating conditions (a la EMD Millipore Product Owner model) for UPE Film 1
manufacturing activities.
1.5.    Entegris is responsible for UPE process development.
1.6.    Entegris is responsible for documentation and training for changes to
the job content for UPE processing on Film I.
1.7.    EMD Millipore is responsible for maintaining and repairing Film 1
manufacturing equipment to be in good and efficient working order.
1.8.    EMD Millipore proposed modifications for non-Entegris UPE membranes that
could influence UPE running on Film I process will be subject to mutual
agreement.
1.9.    Priorities during the time when UPE is running on the Film 1 Annealing
Line shall be established by Entegris, subject to EMD Millipore’s
recommendations for run priorities for EMD Millipore Flat Sheet UPE Membranes.
1.10.    EMD Millipore will give Entegris advance notice of the schedule for
pending runs of non-Entegris UPE membranes on Film 1 Annealing Line. This notice
would consist of a quarterly schedule with monthly updates.
1.11.    All of the foregoing obligations of both parties under this Section 1
shall expire on the earlier of (i) the expiration of the Term, or (ii) the date
Entegris no longer requires the operation of the Film 1 Annealing Line at the
Premises.
1.12.    EMD Millipore shall have approval authority for any Entegris proposed
modifications to Film 1 manufacturing process for Flat Sheet UPE Membranes. The
financial impact of those modifications would be mutually agreed upon prior to
proceeding.




2.
VMF 4 Manufacturing Operations

2.1    At all times during the Term of this Agreement, EMD Millipore agrees to
have VMF4 Line capacity sufficient to handle projected volumes of Flat Sheet UPE
Membranes that are to be chemically treated to make them hydrophyllic using EMD
Millipore’s VMF4 Line or using EMD Millipore’s VMF4 technology, of up to 500
hours of machine time per quarter. The Parties agree to use commercially
reasonable efforts to cooperate to increase the efficiency of their respective
use of the VMF 4 machine in order to satisfy Entegris’ demand within the above
specified 500 hours of machine time per quarter.




--------------------------------------------------------------------------------




2.2.    Entegris will submit its estimated VMF 4 total quarterly requirements
prior to the beginning of each quarter including both Entegris production
requirements and R&D requirements.
2.3.     These requirements will be translated by EMD Millipore into an adequate
number of production days to meet the quarter’s estimated requirements. These
days will be identified in a quarterly schedule by EMD Millipore which shall be
routinely available to Entegris. Schedule changes during the quarter will be
reflected in an update to the quarterly schedule and communicated to Entegris in
a timely fashion.
2.4.    Entegris shall have control of the detailed schedule for operations
during these Entegris dedicated days and will, in-turn, provide EMD Millipore
with the detailed schedule for the Entegris dedicated days at least one week in
advance.
2.5.    In the event of a high priority urgent need combined with no Entegris
time scheduled within an upcoming two week window, Entegris shall be entitled to
a 24 hour emergency run on the VMF 4 equipment within the following week. This
right is intended only in case of emergency and it is anticipated that this set
of circumstances would only come up during times of low Entegris volume on VMF
4.
2.6.    Entegris shall be entitled to propose corrections to the dedicated
operating schedule for the quarter to EMD Millipore; subject to mutual
agreement, the schedule of Entegris dedicated days will be revised accordingly
for the remainder of the quarter.
2.7.    Detailed plans for periods of Entegris R&D VMF 4 operations will be
submitted in advance to EMD Millipore. Where proposed R&D operations involve
extensions of existing chemistries on UPE substrates, this pre-notification
would need to be at least one week in advance and will be subject to EMD
Millipore’s approval. Where proposed R&D operations involve new chemistries or
new substrates, Entegris shall advise EMD Millipore of that fact and shall
submit any details that EMD Millipore reasonably requests and will be subject to
EMD Millipore’s approval within one month following the submission. In the event
that EMD Millipore does not give its approval, it shall advise Entegris as to
the reasons why the proposal was not acceptable in reasonable detail and shall
consult with Entegris as to alternatives that might be acceptable.
2.8.    EMD Millipore will continue to be responsible for planning, procurement
and performance of incoming QC of all standard chemicals in support of the
Entegris dedicated VMF 4 operating schedule for each quarter. Any non-standard
chemicals required for Entegris R&D operations will be provided by Entegris R&D.
2.9.    Entegris documentation shall govern production of all Entegris RTM'd
products. With consultation support from EMD Millipore as may be required,
Entegris shall also be responsible for the upgrade and updating of all Entegris
documentation and for notification and training of the EMD Millipore Supervisor
and Product Owner as designated by EMD Millipore.
2.10.    VMF 4 operations shall be staffed by regular EMD Millipore employees
where possible and supervised /managed by qualified EMD Millipore personnel. VMF
4 operations will always be staffed by at least one employee certified in the
operation of VMF 4.
2.11.    Entegris shall be responsible for UPE process development with respect
to hydrophilic membranes.
2.12.    EMD Millipore shall be responsible for maintaining and repairing all
VMF 4 equipment in good and efficient working order.
2.13.    EMD Millipore shall be responsible for supervision, technical direction
and support during the running of standard Entegris production materials and
this routine supervision and support, as well as all other services provided
pursuant to this Agreement in connection with Membrane manufacture, is included
within the rate structure specified in Section 7.3 of the Agreement.
2.14.    Identified Entegris contact(s) must be available 24 hours per day for
technical consultation.
2.15.    EMD Millipore shall have approval authority with respect to any
Entegris proposed modifications to VMF 4 equipment for Treated Flat Sheet UPE
Membrane processing. EMD Millipore agrees that proposed modifications to the
VMF4 equipment for any Flat Sheet UPE Membrane other than Treated Flat Sheet UPE
Membrane processing that could influence the processing of Treated Flat Sheet
UPE Membranes on the VMF 4 equipment shall be reviewed with Entegris and shall
be subject to mutual agreement.
2.16.    Entegris may shift production of its membranes to its own
hydrophilization machine (to be located at a Entegris location). Any such
shifting of production shall not result in a termination of the Agreement ,
which may be only be terminated in accordance with its terms.


3.
Minimum Lot Size and Minimum Scrap levels for VMF 4 and Film I Production





--------------------------------------------------------------------------------




3.1.    Entegris shall not be responsible for time & materials for unsuccessful
VMF 4 campaigns > 3 rolls in duration where phobic membrane is determined not to
be the cause, unless Entegris authorizes extending the run beyond three rolls -
in which case Entegris will document that authorization in the form of an email
or letter.
3.2.    Entegris shall not be responsible for the cost of time and materials
incurred in unsuccessful VMF 4 process runs where it is demonstrated that EMD
Millipore failed to adhere to the process documentation and to Entegris’
technical directions.
3.3.    Entegris shall not be responsible for the cost of time and materials
incurred in unsuccessful Film 1 process runs where it is demonstrated that EMD
Millipore failed to adhere to the process documentation and to Entegris’
technical directions.


4.
Charges for Machine Usage; Changes

4.1.    Entegris agrees to pay for Machine usage hereunder by paying the
applicable Machine Hourly Rates specified on any annex hereto or as otherwise
agreed in writing by the Parties multiplied times the Machine Usage Hours
calculated in accordance with the formula specified any annex hereto or as
otherwise agreed in writing by the Parties.
4.2    Changes to depreciation charges as a result of capital improvements to
the Equipment will be reflected in the appropriate work center rates. EMD
Millipore and Entegris each agree to inform the other of capital purchases that
may affect work center rates hereunder no later than the time that purchase
orders for such capital purchases are placed. In the event of a process change
to either the Film 1 or VMF4 lines, EMD Millipore shall be responsible for
change control management for any impact on EMD Millipore products. Likewise,
Entegris would be responsible for change control management for any impact on
Entegris products.


5.
Revised Responsibilities for Regulatory & HSE Compliance

5.1    Responsibilities.
Current responsibilities shall be revised to reflect current operating
procedures, including: Entegris has assumed full responsibility for waste
disposal in connection with waste generated by the Entegris Equipment. Millipore
continues to provide spill control support to ensure prompt response to any
emergency situation, however, Entegris is responsible for any follow-up actions
that are required as a result of any emergency situation. VMF 4 waste treatment
costs continue to be included in VMF 4 rates.
Entegris is solely responsible for the generation, control, compliance and
reporting of chemical emissions resulting from its dedicated operations located
at the Premises. EMD Millipore is responsible for the generation, control,
compliance and reporting of chemical emissions from its operations. Where
Entegris products are processed on EMD Millipore Equipment, Entegris and EMD
Millipore will work together to ensure compliance with federal, state and local
regulations, and conformance with EHS self certifications programs similar to
ISO 14001. Furthermore, as dedicated Entegris-owned operations may have a
potential impact on the surrounding community, Entegris agrees to continue to
make commercially reasonable attempts to lessen the environmental impact of its
operations at the Premises and to notify EMD Millipore of any chemical spills,
notices of non-compliance or inspections.
5.2    Incident Response.
Entegris shall notify EMD Millipore of all spills or releases from Entegris
operations in the Premises greater than the Reportable Quantity, as defined by
the Commonwealth of Massachusetts and Town of Bedford, whichever is less.
Entegris is responsible for timely notification and applicable follow up of
regulatory agencies, as required by law or best practice. For any such spill or
release, Entegris shall ensure a clean up scheme that follows all of the
requirements set forth in OSHA 29 CFR 1910.120 - Hazardous Waste Operation and
Emergency Response, and the Massachusetts Contingency Plan, 310 CMR 40. In the
event of a spill or release from an Entegris process requiring a clean up,
Millipore shall provide Entegris with clean-up services using EMD Millipore
Corporation’s Emergency Response Team. In the event of a spill or release from
an Entegris process requiring a clean up using EMD Millipore’s Emergency
Response Team, EMD Millipore will conduct any cleanup services with the same
degree of care it would use to respond to a spill or release from an EMD
Millipore process and shall be compensated by Entegris at the rates set forth on
any annex hereto or as otherwise agreed in writing by the Parties; provided,
that Entegris will compensate EMD Millipore for at least 4 hours in the event of
any such incident.
Entegris shall also compensate EMD Millipore for all reasonable and customary
costs associated with engaging professional consulting services with respect to
any spills or releases from Entegris operations in the Premises, as deemed
appropriate by EMD Millipore’s corporate EHS department and approved by
Entegris’ corporate EHS department (such approval not to be unreasonably
withheld or delayed, provided that if EMD Millipore reasonably




--------------------------------------------------------------------------------




deems the need for such consulting services urgent, such as an emergency
response, and cannot reach an Entegris representative in a timely manner after
diligent efforts to obtain Entegris’ approval, EMD Millipore may proceed on a
limited basis to address such urgent situation without Entegris’ prior approval
but shall notify Entegris promptly) as a result of the aforementioned spills or
releases. Entegris shall also reimburse EMD Millipore for all supplies consumed
during the response event. Entegris shall be responsible for appropriate
disposal of wastes associated with any clean-up.
Entegris may also contract with a third party that meets the requirements of
OSHA 29 CFR 1910.120 - Hazardous Waste Operation and Emergency Response in lieu
of using EMD Millipore’s Emergency Response Team.
5.3    Equipment Operability and Risk Mitigation.
Entegris shall perform an initial process hazard analysis (hazard evaluation),
and proactively manage any subsequent changes, on any process or equipment
(“Processes”) proposed for installation or use on Millipore managed property.
The process hazard analysis shall be completed with current process safety
information and be reasonable with respect to the complexity of the Processes
and shall identify, evaluate, and mitigate hazards involved in the Processes.
Entegris shall conduct and implement the process hazard analysis and a
management of change procedure in a manner consistent with OSHA 29 CFR 1910.119
- Process Safety Management and in conjunction and consultation with EMD
Millipore’s EHS staff. Entegris shall implement all reasonable corrective
actions or improvements identified by the process hazard analysis in a timely
manner and at its sole expense, in all cases in accordance with applicable
regulatory and reasonable EMD Millipore requirements, unless such corrective
actions are facility related, in which case such actions will be at the expense
of Millipore to the extent not caused by Entegris. Copies of the process hazard
analysis, corrective actions and implementation schedules shall be provided to
EMD Millipore promptly upon availability. Furthermore, all applicable process
safety information will be updated with any change to the process not considered
a replacement in kind.


6.
Entegris Option to Assume Supply Chain Responsibilities

6.1.    During the Facility Term, upon six months prior notice to EMD Millipore,
Entegris shall have the option to assume responsibility for planning and
procurement for all raw materials used in the manufacture of UPE Membranes and
Treated Other Entegris Membranes. If Entegris assumes this responsibility,
Entegris shall be accountable for un-utilized machine time occurring as a result
of raw material availability if Millipore cannot utilize that machine time for
any alternative membranes. After the Facility Term, Entegris will have all, and
Millipore will have no, responsibility for planning and procurement of any raw
materials (other than with respect to VMF4) unless the parties otherwise agree
in writing.
6.2.    Notwithstanding the exercise by Entegris of the option in 6.1, Entegris
shall continue to be entitled to contract with EMD Millipore for incoming
quality control services.


7.
Resolution of Technical Issues; Technical Support.

7.1.    It is recognized that there are some inconsistencies with respect to
visual quality between “Entegris Test Specification #0008393TS“ and the EMD
Millipore Purchase Specifications as in effect on the Effective Date, the
Parties agree to continue discussions to resolve these inconsistencies. Entegris
Test Specification #0008393TS and the EMD Millipore Purchase Specifications will
be modified and harmonized by mutual agreement of the Parties so as to apply to
the functional equivalent of EMD Millipore Flat Sheet UPE Membrane manufactured
at the Crosby Drive Plant.
7.2.    In the event of chronic low yielding runs, Entegris can issue a
corrective action request. This request would result in a inter-company
meeting(s) to develop a mutually agreed upon corrective action plan within two
weeks of the issuance of the request.
7.3.    EMD Millipore will support this activity with at least one mutually
agreed upon representative (usually the Production Supervisor and / or the EMD
Millipore Product Owner).
7.4.    In the event that this vehicle is unsuccessful in resolving the issue,
the corrective action team will be supported by additional mutually agreed upon
representatives with special expertise from both/either EMD Millipore and
Entegris. The cost of Millipore support for this "above and beyond" technical
support will be at the technical support rate established in accordance with
Section 3.2 of the Agreement.


7.5.    In accordance with Section 3.2 of the Agreement if EMD Millipore
provides extraordinary services or technical support to Entegris or if Entegris
provides extraordinary services or technical support to EMD Millipore in each
case in the circumstances referred to in Section 3.2, then the Party supplying
such extraordinary services or




--------------------------------------------------------------------------------




technical support shall be compensated at the Support Services Rates provided on
any annex hereto or other written agreement of the Parties. The Parties further
agree that in providing any such extraordinary services or technical support to
the other Party hereunder they shall use commercially reasonable efforts to
assure that any such extraordinary services or technical support shall be
provided in a diligent, competent and professional manner.












--------------------------------------------------------------------------------








Exhibit D
Qualification Stages and Tests


1.    Feasibility Evaluation Stage:
Objective and Outline of Feasibility Evaluation. The objective of the
Feasibility Evaluation is to permit EMD Millipore to fabricate UPDP type Crosby
Membrane and UPHP type Crosby Membrane into sample EMD Millipore products so as
to compare the performance of such sample EMD Millipore products with the
performance of the same EMD Millipore products made from the corresponding types
of EMD Millipore Flat Sheet UPE Membrane manufactured at the Premises. This is a
critical evaluation in order to promptly identify and communicate to Entegris
any significant performance differences between the EMD Millipore products made
from the feasibility sample Crosby Membranes and the EMD Millipore products made
from EMD Millipore Flat Sheet UPE Membrane manufactured at the Premises. It is
agreed that the feasibility samples delivered by Entegris in accordance with
Section 6.3(i) will be the first UPDP type Crosby Membrane and UPHP type Crosby
Membrane that meet the Specifications. Entegris will use commercially reasonable
efforts to deliver the feasibility samples to EMD Millipore by a Target date of
November 15, 2013; EMD Millipore will use commercially reasonable efforts to
provide Entegris with performance data yielded by the testing conducted on the
feasibility samples by a Target date of thirty (30) days following receipt of
the feasibility samples. The validation and qualification testing of the
feasibility samples by EMD Millipore shall be conducted pursuant to protocols
set forth in any annex hereto or as otherwise agreed in writing by the Parties.


2.    Operational Qualification Stage:
Objective and Outline of Operational Qualification. The objective of the
Operational Qualification is to conduct a sensitivity analysis as to the
performance of UPDP type Crosby Membrane and UPHP type Crosby Membrane
fabricated to be at the extreme ends of the Specification range with respect to
two independent criteria included in the Specifications. To that end Entegris
will deliver the following operational samples with the indicated
characteristics with respect to the specified Specification criteria:
(a)
Ten (10) rolls of UPDP type Crosby Membrane with thickness in the middle of the
range required by the Specifications and a bubble point at the top of the range
required by the Specifications;

(b)
Ten (10) rolls of UPDP type Crosby Membrane with thickness in the middle of the
range required by the Specifications and a bubble point at the bottom of the
range required by the Specifications;

(c)
Ten (10) rolls of UPDP type Crosby Membrane with bubble point in the middle of
the range required by the Specifications and a thickness at the top of the range
required by the Specifications;

(d)
Ten (10) rolls of UPDP type Crosby Membrane with bubble point in the middle of
the range required by the Specifications and a thickness at the bottom of the
range required by the Specifications;

(e)
Six (6) rolls of UPHP type Crosby Membrane with thickness in the middle of the
range required by the Specifications and a bubble point at the top of the range
required by the Specifications;

(f)
Six (6) rolls of UPHP type Crosby Membrane with thickness in the middle of the
range required by the Specifications and a bubble point at the bottom of the
range required by the Specifications;

(g)
Six (6) rolls of UPHP type Crosby Membrane with bubble point in the middle of
the range required by the Specifications and a thickness at the top of the range
required by the Specifications;

(h)
Six (6) rolls of UPHP type Crosby Membrane with bubble point in the middle of
the range required by the Specifications and a thickness at the bottom of the
range required by the Specifications.

The above specified numbers of the rolls of operational samples may be reduced
to eliminate the quantities specified in clauses (c), (d), (g) & (h) to the
extent that the machinery producing the Crosby Membrane can be shown to reliably
produce a consistent thickness within Specification of the respective type of
Crosby Membrane, and after review and approval by EMD Millipore, which approval
shall not be unreasonably withheld or delayed. As provided in Section 6.3(ii)
above, the first four rolls of each of the configurations of operational samples
specified in clauses (a) through




--------------------------------------------------------------------------------




(h) above shall be free of charge; the remaining operational samples shall be
purchased by EMD Millipore in accordance with Section 6.3(ii).


Entegris will use commercially reasonable efforts to deliver the operational
samples to EMD Millipore by a Target date of February 18, 2014; EMD Millipore
will use commercially reasonable efforts to provide Entegris with performance
data yielded by the testing conducted on the operational samples by a Target
date of five (5) months following receipt of the final operational samples. The
validation and qualification testing of the operational samples by EMD Millipore
shall be conducted pursuant to protocols set forth in any annex hereto or as
otherwise agreed in writing by the Parties


3.    Performance Qualification Stage:
Objective and Outline of Performance Qualification. The objective of the
Performance Qualification is to conduct a final performance evaluation of
performance qualification samples of UPDP type Crosby Membrane and UPHP type
Crosby Membrane fabricated to have both bubble point and thickness in the middle
of the range required by the Specifications. It is expected that these
performance qualification samples will be confirmed as meeting the
Specifications and will be accepted as finished product to replace EMD Millipore
Flat Sheet UPE Membrane manufactured at the Premises. The validation and
qualification testing of the performance qualification samples by EMD Millipore
shall be conducted pursuant to protocols set forth in any annex hereto or as
otherwise agreed in writing by the Parties. Entegris shall use commercially
reasonable efforts to deliver the performance qualification samples for purchase
by EMD Millipore in three lots each comprised of twelve (12) rolls of UPDP type
Crosby Membrane and six (6) rolls of UPHP type Crosby Membrane by a Target date
of July 1, 2014.


Entegris shall use commercially reasonable efforts to deliver to EMD Millipore a
written performance qualification report by a Target date of four (4) weeks
after delivery of the performance qualification samples identifying the lots of
performance qualification samples delivered.


EMD Millipore will use commercially reasonable efforts to provide Entegris with
confirmation that the above performance qualification samples are accepted as
finished product meeting the Specifications to replace EMD Millipore Flat Sheet
UPE Membrane manufactured at the Premises by a Target date of fifteen (15)
months following receipt of the third lot of performance qualification samples.










--------------------------------------------------------------------------------












Attachment 1
List of EMD Millipore Equipment


Item#    Description    Current Location    Quantity
1.    Slurry Mix Stations; Control Modules 1-3    Bldg C -105    3
2.    Film 1 Annealing Line    Bldg. C-123    1
3.    VMF 4 Line (chemical modification)    Bldg. C-124    1
4.    Testing: Flow, Wet Time, Stability    Bldg.C-124    various
5.     Monomer Chemical Mixing Stations 4-6    Bldg. C-105    3




--------------------------------------------------------------------------------






Attachment 2
List of Entegris Equipment


Item#    Description    Current Location    Quantity
1.    Slurry Mixing Vessels    Bldg C - Mix Room    2
2.    Extrusion Line & support
equipment (cranes, vents etc.)    Bldg D - 101    1
3.    NZE Extractors & support
equipment (scales, vents etc.)     Bldg C - 103    2
4.    Release/Testing Equipment
(porosimeter, flow stands,
VBP stands, digital dimension
equipment)    Bldg D-101    1
5.    Monomer Chemical Mixing
Vessel (for philic Flat Sheet
UPE Membranes)    Bldg C-Mix Room    1
6.    MSR Batch Extractors &
support equipment (cranes,
LS-15, etc.)    Bldg D-101    3
7.    Release/Testing Equipment
(flow stands, VBP stands, digital
dimension equipment)     Bldg F-Cell 5    1
8.    CUPE Mix/recirculation
Pumps    Bldg C-Mix Room    2
9.    NZE Chiller Loop (~100 Tons)    Bldg C-Roof    1


10.    Oil Mist Collector (and duct/hood)    Bldg D-101    1
11.    7 Ton Edwards Chiller    Bldg D-outside    1
12.    Tiyoda-Serec Extractor    Bldg F-Cell 5    1
13.    Tiyoda-Serec Ext 42 Ton Chiller    Bldg C-roof    1








